Exhibit 10.2

AMENDED AND RESTATED SECURITY AGREEMENT

Dated May 26, 2016

From

The Grantors referred to herein

as Grantors

to

Bank of America, N.A.

as Agent

*** - Certain confidential information contained in this document has been
omitted from public filing pursuant to a request for confidential treatment
submitted to the U.S. Securities and Exchange Commission. The omitted
information, which has been identified with the symbol “***,” has been filed
separately with the U.S. Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

 

--------------------------------------------------------------------------------

Table of Contents

 

 

 

 

 

Page

Section 1.

 

Grant of Security

 

2

 

 

 

 

 

Section 2.

 

Security for Obligations

 

4

 

 

 

 

 

Section 3.

 

Grantors Remain Liable

 

5

 

 

 

 

 

Section 4.

 

Delivery and Control of Security Collateral

 

5

 

 

 

 

 

Section 5.

 

Delivery and Possession of Certain Cash Collateral

 

5

 

 

 

 

 

Section 6.

 

Representations and Warranties

 

6

 

 

 

 

 

Section 7.

 

Further Assurances

 

9

 

 

 

 

 

Section 8.

 

As to Equipment and Inventory

 

9

 

 

 

 

 

Section 9.

 

Insurance

 

9

 

 

 

 

 

Section 10.

 

Post-Closing Changes; Collections on Assigned Agreements and Receivables

 

11

 

 

 

 

 

Section 11.

 

As to Intellectual Property Collateral

 

11

 

 

 

 

 

Section 12.

 

Voting Rights; Dividends; Etc.

 

12

 

 

 

 

 

Section 13.

 

As to the Assigned Agreements

 

12

 

 

 

 

 

Section 14.

 

As to Letter-of-Credit Rights and Commercial Tort Claims

 

12

 

 

 

 

 

Section 15.

 

Transfers and Other Liens; Additional Shares

 

13

 

 

 

 

 

Section 16.

 

Agent Appointed Attorney in Fact

 

13

 

 

 

 

 

Section 17.

 

Agent May Perform

 

14

 

 

 

 

 

Section 18.

 

The Agent’s Duties

 

14

 

 

 

 

 

Section 19.

 

Remedies

 

14

 

 

 

 

 

Section 20.

 

Grant of Intellectual Property License

 

15

 

 

 

 

 

Section 21.

 

Indemnity and Expenses

 

15

 

 

 

 

 

Section 22.

 

Amendments; Waivers; Additional Grantors; Etc.

 

15

 

 

 

 

 

Section 23.

 

Confidentiality; Notices; References

 

16

 

 

 

 

 

Section 24.

 

Continuing Security Interest; Assignments Under the Credit Agreement

 

16

 

 

 

 

 

Section 25.

 

Release; Termination

 

17

 

 

 

 

 

Section 26.

 

Execution in Counterparts

 

17

 

 

 

 

 

Section 27.

 

Governing Law

 

17

 

 

 

 

 

Section 28.

 

Jurisdiction; Waiver of Jury Trial

 

17

 

 

 

 

 

Section 29.

 

Intercreditor Agreement

 

18

 

 

 

 

 

Section 30.

 

Continuation of Security Interests; No Novation

 

18

 

 

i

--------------------------------------------------------------------------------

Schedules

 

Schedule I

–

Investment Property

Schedule II

–

Deposit Accounts and Securities Accounts

Schedule III

–

Receivables and Agreement Collateral

Schedule IV

–

Intellectual Property

Schedule V

–

Legal Name, Trade Names, Location, Chief Executive Office, Type of Organization,
Jurisdiction of  Organization, Organizational Identification Number and Federal
Employer Identification Number

Schedule VI

–

Changes in Name, Location, Etc.

Schedule VII

–

Letters of Credit

Schedule VIII

–

Equipment Locations

Schedule IX

–

Inventory Locations

Schedule X

–

Commercial Tort Claims

Schedule XI

–

Mergers and Acquisitions

Schedule XII

–

Locations of Books and Records

Schedule XIII

–

Filing Offices

Schedule XIV

–

Other Actions

Exhibits

 

 

Exhibit A

–

Form of Intellectual Property Security Agreement

Exhibit B

–

Form of Intellectual Property Security Agreement Supplement

Exhibit C

–

Form of Security Agreement Supplement

 

 

 

ii

--------------------------------------------------------------------------------

AMENDED AND RESTATED SECURITY AGREEMENT

AMENDED AND RESTATED SECURITY AGREEMENT dated May 26, 2016 (as it may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, this “Agreement”), made by Eastman Kodak Company, a New Jersey
corporation (“Borrower”, and the other Persons listed on the signature pages
hereof, or which at any time execute and deliver a Security Agreement Supplement
in substantially the form attached hereto as Exhibit C (the Borrower and such
Persons so listed being, collectively, the “Grantors”), to Bank of America,
N.A., as administrative and collateral agent (in such capacity, together with
any successor Agent appointed pursuant to Article VIII of the Credit Agreement
(as hereinafter defined) and assigns, the “Agent”) for the Secured Parties (as
defined in the Credit Agreement).

PRELIMINARY STATEMENTS.

(1) Borrower and certain subsidiaries of the Borrower have entered into a senior
secured revolving credit facility with Agent and certain other parties as set
forth in that certain Credit Agreement, dated as of September 3, 2013, by and
among the Borrower, certain subsidiaries of the Borrower, the lenders party
thereto from time to time and Agent (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Existing Credit Agreement”).

(2) In connection with the Existing Credit Agreement, the Borrower and certain
Grantors entered into a Security Agreement, dated as of September 3, 2013, (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Existing Security Agreement”) in
favor of the Agent for the benefit of the lenders party to the Existing Credit
Agreement and certain other secured parties.

(3) Concurrently with the execution and delivery of this Agreement, the Borrower
and certain subsidiaries of the Borrower are entering into the Amended and
Restated Credit Agreement, dated of even date herewith, by and among the
Borrower, certain subsidiaries of the Borrower, the lenders party thereto from
time to time (the “Lenders”), certain non-consenting lenders party thereto and
Agent (as it may be further amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
in order to amend and restate the Existing Credit Agreement in its entirety.

(4) The parties hereto have agreed to amend and restate the Existing Security
Agreement in its entirety as provided herein.

(5) Borrower is a member of an affiliated group of companies that includes each
other Grantor.

(6) Part I of Schedule I hereto lists all Equity Interests (other than Excluded
Property) directly owned by such Grantor as of the date hereof (the “Initial
Pledged Equity”).  Each Grantor is the holder of the indebtedness owed to such
Grantor as of the date hereof (the “Initial Pledged Debt”) set forth opposite
such Grantor’s name on and as otherwise described in Part II of Schedule I
hereto and issued by the obligors named therein.

(7) Each Grantor is the owner of the deposit accounts set forth opposite such
Grantor’s name on Schedule II hereto (together with all deposit accounts now
owned or hereafter acquired by the Grantors, the “Pledged Deposit Accounts”).

(8) Company is the owner of a L/C Cash Deposit Account (as defined in the Credit
Agreement) created in accordance with the Credit Agreement and subject to the
security interest granted under this Agreement.

(9) Company is the owner of the Pledged Cash Account (Eligible Cash) created in
accordance with the Credit Agreement and subject to the security interest
granted under this Agreement.

(10) It is a condition precedent to the making of Revolving Loans and the
issuance of additional Letters of Credit by the Lenders under the Credit
Agreement that the Grantors shall have granted the security interest
contemplated by this Agreement.

(11) Each Grantor will derive substantial direct or indirect benefit from the
transactions contemplated by this Agreement, the Credit Agreement and the other
Loan Documents.

(12) Terms defined in the Credit Agreement and not otherwise defined in this
Agreement are used in this Agreement as defined in the Credit Agreement. The
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”.  Further, unless otherwise defined in this
Agreement or in the Credit Agreement, terms defined in Article 8 or 9 of the UCC
(as defined below) are used in this Agreement (whether or not capitalized) as
such terms are defined in such Article 8 or 9.  “UCC” means the Uniform
Commercial Code as in effect from time to time in the State of New York;
provided, that, if perfection or the effect of perfection or non-perfection or
the priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

 

--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and in order to induce the
Agent and Lenders to make Revolving Loans and issue Letters of Credit under the
Credit Agreement, each Grantor hereby agrees with the Agent for the benefit of
the Secured Parties as follows:

Section 1. Grant of Security. Each Grantor hereby grants to the Agent, for the
benefit of the Secured Parties, a security interest in such Grantor’s right,
title and interest in and to the following, in each case, as to each type of
property described below, whether now owned or hereafter acquired by such
Grantor, wherever located, and whether now or hereafter existing or arising
(collectively, the “Collateral”):

(a) all equipment in all of its forms, including all machinery, tools, motor
vehicles, vessels, aircraft and furniture (excepting all fixtures), and all
parts thereof and all accessions thereto, including computer programs and
supporting information that constitute equipment within the meaning of the UCC
(any and all such property being the “Equipment”);

(b) all inventory in all of its forms, including (i) all raw materials, work in
process, finished goods and materials used or consumed in the manufacture,
production, preparation or shipping thereof, (ii) goods in which such Grantor
has an interest in mass or a joint or other interest or right of any kind
(including goods in which such Grantor has an interest or right as consignee)
and (iii) goods that are returned to or repossessed or stopped in transit by
such Grantor, and all accessions thereto and products thereof and documents
therefor, including computer programs and supporting information that constitute
inventory within the meaning of the UCC (any and all such property being the
“Inventory”);

(c) (i) all accounts, instruments (including promissory notes), deposit
accounts, chattel paper, general intangibles (including payment intangibles) and
other obligations of any kind owing to the Grantors, whether or not arising out
of or in connection with the sale or lease of goods or the rendering of services
and whether or not earned by performance (any and all such instruments, deposit
accounts, chattel paper, general intangibles and other obligations to the extent
not referred to in clause (d), (e) or (f) below, being the “Receivables”), and
all supporting obligations, security agreements, Liens, leases, letters of
credit and other contracts owing to the Grantors or supporting the obligations
owing to the Grantors under the Receivables (collectively, the “Related
Contracts”), and (ii) all commercial tort claims now or hereafter described on
Schedule X hereto;

(d) the following (the “Security Collateral”):

(i) the Initial Pledged Equity and the certificates, if any, representing the
Initial Pledged Equity, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Equity and all warrants, rights or options issued thereon or with
respect thereto;

(ii) the Initial Pledged Debt and the instruments, if any, evidencing the
Initial Pledged Debt, and all interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Initial Pledged Debt;

(iii) all additional equity interests (other than Excluded Property) from time
to time acquired by such Grantor in any manner (such equity interests, together
with the Initial Pledged Equity, being the “Pledged Equity”), and the
certificates, if any, representing such additional equity interests, and all
dividends, distributions, return of capital, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such equity interests and all
warrants, rights or options issued thereon or with respect thereto;

(iv) all additional indebtedness from time to time owed to such Grantor (such
indebtedness, together with the Initial Pledged Debt, being the “Pledged Debt”)
and the instruments, if any, evidencing such indebtedness, and all interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
indebtedness;

(v) all security entitlements or commodity contracts carried in, or from time to
time credited to, as applicable, a securities account or commodity account, all
financial assets, and all dividends, distributions, return of capital, interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
security entitlements or financial assets and all warrants, rights or options
issued thereon with respect thereto; and

(vi) all other investment property (including all (A) securities, whether
certificated or uncertificated, (B) security entitlements, (C) securities
accounts, (D) commodity contracts and (E) commodity accounts, but excluding any
equity interest excluded from the Pledged Equity) in which such Grantor has now,
or acquires from time to time hereafter, any right, title or interest in any
manner, and the certificates or instruments, if any, representing or evidencing
such investment property, and all dividends, distributions, return of capital,
interest, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such investment property and all warrants, rights or options issued thereon
or with respect thereto (“Investment Property”);

2

--------------------------------------------------------------------------------

(e) each Hedging Agreement to which such Grantor is now or may hereafter become
a party, in each case as such agreements may be amended, amended and restated,
supplemented or otherwise modified from time to time (collectively, the
“Assigned Agreements”), including (i) all rights of such Grantor to receive
moneys due and to become due under or pursuant to the Assigned Agreements, (ii)
all rights of such Grantor to receive proceeds of any insurance, indemnity,
warranty or guaranty with respect to the Assigned Agreements, (iii) claims of
such Grantor for damages arising out of or for breach of or default under the
Assigned Agreements and (iv) the right of such Grantor to terminate the Assigned
Agreements, to perform thereunder and to compel performance and otherwise
exercise all remedies thereunder (all such Collateral being the “Agreement
Collateral”);

(f) the following (collectively, the “Account Collateral”):

(i) the Pledged Deposit Accounts, the L/C Cash Deposit Account, the Pledged Cash
Account (Eligible Cash) and all funds and financial assets from time to time
credited thereto (including all cash equivalents), and all certificates and
instruments, if any, from time to time representing or evidencing the Pledged
Deposit Accounts, the L/C Cash Deposit Account or the Pledged Cash Account
(Eligible Cash);

(ii) all promissory notes, certificates of deposit, checks and other instruments
from time to time delivered to or otherwise possessed by the Agent for or on
behalf of such Grantor in substitution for or in addition to any or all of the
then existing Account Collateral; and

(iii) all interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Account
Collateral; and

(g) the following (collectively, the “Intellectual Property Collateral”):

(i) all patents, patent applications, utility models and statutory invention
registrations, all inventions claimed or disclosed therein and all improvements
thereto (“Patents”);

(ii) all trademarks, service marks, uniform resource locators (“URLs”), domain
names, trade dress, logos, designs, slogans, trade names, business names,
corporate names and other source identifiers, whether registered or
unregistered, together, in each case, with the goodwill symbolized thereby
(“Trademarks”);

(iii) all copyrights, including copyrights in computer software, internet web
sites and the content thereof, whether registered or unregistered
(“Copyrights”); all confidential and proprietary information, including
know-how, trade secrets, manufacturing and production processes and techniques,
inventions, research and development information, databases and data, including
technical data, financial, marketing and business data, pricing and cost
information, business and marketing plans and customer and supplier lists and
information (collectively, “Trade Secrets”), and all other intellectual,
industrial and intangible property of any type, including industrial designs and
mask works;

(iv) except as set forth above, all registrations and applications for
registration for any of the foregoing, including those registrations and
applications for registration, together with all reissues, divisions,
continuations, continuations-in-part, extensions, renewals and reexaminations
thereof;

(v) all agreements, permits, consents, orders and franchises relating to the
license, development, use or disclosure of any of the foregoing to which such
Grantor, now or hereafter, is a party or a beneficiary (“IP Agreements”); and

(vi) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages;

(h) all documents, all money and all letter-of-credit rights;

(i) all books and records and documents (including databases, customer lists,
credit files, computer files,  printouts, other computer output materials and
records and other records) of the Grantors pertaining to any of the Grantors’
Collateral;

(j) all other property not otherwise described above (except for any property
specifically excluded from any clause in this section, and any property
specifically excluded from any defined term used in any clause of this section);
and

(k) all proceeds of and payments under business interruption insurance; and

3

--------------------------------------------------------------------------------

(l) all proceeds of, collateral for, income, royalties and other payments now or
hereafter due and payable with respect to, and supporting obligations relating
to, any and all of the Collateral (including proceeds, collateral and supporting
obligations that constitute property of the types described in clauses (a)
through (h) of this Section 1) and, to the extent not otherwise included, all
(A) payments under insurance (whether or not the Agent is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Collateral, and (B)
cash and cash equivalents, including all Eligible Cash and US Cash;

provided, that, notwithstanding any of the other provisions set forth in this
Section 1 or in any Loan Document, no Excluded Property shall constitute
Collateral under this Agreement. For purposes of this Agreement and the other
Loan Documents, “Excluded Property” shall mean (1) any property to the extent
that such grant of a security interest (x) is prohibited by any applicable
Requirements of Law, (y) requires a consent not obtained of any Governmental
Authority pursuant to such applicable Requirement of Law or (z) is prohibited
by, or constitutes a breach or default under or results in the termination of or
requires any consent not obtained under, any contract, license, agreement,
instrument or other document evidencing or giving rise to such property or, in
the case of any Security Collateral (other than any of the foregoing issued by a
Grantor), any applicable shareholder or similar agreement, except to the extent
that such Requirement of Law or the term in such contract, license, agreement,
instrument or other document or shareholder or similar agreement providing for
such prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law, (2) any lease, license or other agreement or
any property that is subject to a purchase money Lien or capital lease or
similar arrangement (in each case permitted by the Credit Agreement and for so
long as subject to such purchase money Lien, capital lease or similar
arrangement), in each case to the extent that a grant of a Lien therein would
violate or invalidate such lease, license or agreement or such purchase money,
capital lease or similar arrangement or create a right of termination in favor
of any party thereto (other than a Loan Party), except to the extent that such
lease, license or other agreement or other document providing for such violation
or invalidation or termination right is ineffective under applicable law (it
being understood that Excluded Property shall not include proceeds and
Receivables in respect of the foregoing), (3) any United States trademark or
service mark application filed on the basis of a Grantor’s “intent-to-use” such
trademark or service mark pursuant to Section 1(b) the Lanham Act, 15 U.S.C. §
1051, in each case, to the extent the inclusion in the Collateral of any such
application would void, impair or invalidate any such application or any
resulting registration, unless and until an Amendment to Allege Use or a
Statement of Use under Section 1(c) or 1(d) of said Act is filed with and
accepted by the United States Patent and Trademark Office, (4) any property to
the extent a security interest in such property would result in material adverse
tax consequences as reasonably determined by the Borrower and the Agent,
including any of the equity interests of any domestic Subsidiary of the Borrower
that is a direct or indirect Subsidiary of a CFC, (5) any fee-owned real
property and all leasehold interests in real property, (6) any Excluded Account,
(7) any of the equity interests of any Foreign Subsidiary of the Borrower that
is not a Material First-Tier Foreign Subsidiary, each of which, as of the date
hereof, is indicated on Part III of Schedule I hereto, (8) any of the equity
interests of any Subsidiary of the Borrower that is a Material First-Tier
Foreign Subsidiary in excess of 65% of all of the issued and outstanding shares
of capital stock of such Material First-Tier Foreign Subsidiary entitled to vote
(within the meaning of Treasury Regulation Section 1.956-2), and (9) any assets
of Borrower, Qualex, Inc. or Kodak (Near East), Inc. which have been Disposed of
on or before the Initial Closing Date pursuant to the KPP Global Settlement.
Notwithstanding anything herein or in any other Loan Document, the Grantors
shall not be required to perfect the Agent’s security interest in (i) motor
vehicles and other assets subject to certificates of title to the extent a Lien
thereon cannot be perfected by the filing of a UCC financing statement, (ii)
Letter-of-Credit Rights, (iii) disbursement accounts and (iv) any property as to
which the Agent shall agree in writing that the cost of obtaining a security
interest or perfection thereof would be excessive in relation to the value of
the security to be afforded thereby. For purposes of this Agreement,
“Requirements of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

Section 2. Security for Obligations. This Agreement secures, in the case of each
Grantor, the payment of all obligations of such Grantor and the Subsidiaries of
the Company now or hereafter existing under (a) the Loan Documents, (b) the
Specified Secured Creditor Agreements, and (c) the Bank Product Agreements,
whether direct or indirect, absolute or contingent, and whether for principal,
reimbursement obligations, interest, fees, premiums, penalties,
indemnifications, contract causes of action, costs, expenses or otherwise (all
such obligations being the “Secured Obligations”) owing to the Secured
Parties.  Without limiting the generality of the foregoing, this Agreement
secures, as to each Grantor, the payment of all amounts that constitute part of
the Secured Obligations and would be owed by such Grantor or Subsidiary of the
Company, as applicable, to any Secured Party under the Loan Documents, the
Specified Secured Creditor Agreements or the Bank Product Agreements but for the
fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving any of the Loan
Parties and other Subsidiaries of the Company.

4

--------------------------------------------------------------------------------

Section 3. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to perform all of its duties
and obligations thereunder to the extent set forth therein to the same extent as
if this Agreement had not been executed, (b) the exercise by the Agent of any of
the rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral and
(c) no Secured Party shall have any obligation or liability under the contracts
and agreements included in the Collateral by reason of this Agreement or any
other Loan Document, nor shall any Secured Party be obligated to perform any of
the obligations or duties of any Grantor thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.

Section 4. Delivery and Control of Security Collateral. (a)  Subject to the
Intercreditor Agreement, all certificates or instruments representing or
evidencing Pledged Equity or Pledged Debt shall be promptly delivered to and
held by or on behalf of the Agent pursuant hereto and shall be in suitable form
for transfer by delivery, or shall be accompanied by duly executed instruments
of transfer or assignment in blank, all in form and substance reasonably
satisfactory to the Agent except to the extent that such transfer or assignment
is prohibited by applicable law. With respect to any Pledged Equity existing on
the Closing Date, the transfer or assignment of which is subject to (x) certain
corporate actions by the holders of or issuers of Initial Pledged Equity issued
by Foreign Subsidiaries which have not occurred as of the Closing Date despite
the Grantors’ use of commercially reasonable efforts to cause such corporate
actions to occur prior to the Closing Date or (y) governmental approvals or
consents which have not been obtained as of the Closing Date despite the
Grantors’ use of commercially reasonable efforts to cause such approvals or
consents to be obtained prior to the Closing Date, the Grantors shall cause such
corporate actions to occur or shall obtain such approvals or consents within 45
days after the Closing Date (or such later date as the Administrative Agent
shall reasonably agree).

(b) With respect to any Security Collateral representing interests in which any
Grantor has any right, title or interest and that constitutes an uncertificated
security, such Grantor will use commercially reasonable efforts (or in the case
of a wholly-owned Subsidiary, take all actions necessary) to cause (i) the
issuers of such Security Collateral and (ii) any securities intermediary which
is the holder of any such Security Collateral, to cause the Agent to have and
retain, subject to the Intercreditor Agreement, Control over such Security
Collateral.  Without limiting the foregoing, such Grantor will, with respect to
any such Security Collateral held with a securities intermediary, use
commercially reasonable efforts to cause such securities intermediary to enter
into a control agreement with the Agent, in form and substance reasonably
satisfactory to the Agent, giving the Agent Control, subject to the
Intercreditor Agreement.

(c) With respect to any securities or commodity account and any Security
Collateral that constitutes a security entitlement (other than a security
entitlement which is an uncertificated security, which for the avoidance of
doubt shall be subject to the preceding Section 4(b)), within 60 days after the
Closing Date (or such later date as the Administrative Agent shall reasonably
agree), the relevant Grantor will cause the securities intermediary with respect
to such security or commodity account or security entitlement to identify in its
records the Agent as the entitlement holder thereof or enter into a control
agreement with the Agent, in form and substance reasonably satisfactory to the
Agent, giving the Agent Control, subject to the Intercreditor Agreement.

(d) Subject to the Intercreditor Agreement and upon the occurrence and during
the continuance of an Event of Default, each Grantor shall cause the Security
Collateral to be registered in the name of the Agent or such of its nominees as
the Agent shall direct, subject only to the revocable rights specified in
Section 12(a).  In addition, the Agent shall have the right upon the occurrence
and during the continuance of an Event of Default to convert Security Collateral
consisting of financial assets credited to any securities account or the L/C
Cash Deposit Account to Security Collateral consisting of financial assets held
directly by the Agent, and to convert Security Collateral consisting of
financial assets held directly by the Agent to Security Collateral consisting of
financial assets credited to any securities or commodity account or the L/C Cash
Deposit Account.

(e) Upon the occurrence and during the continuance of an Event of Default, each
Grantor will notify each issuer of Security Collateral granted by it hereunder
that such Security Collateral is subject to the security interest granted
hereunder.

Section 5. Delivery and Possession of Certain Cash Collateral. Borrower may,
from time to time, deposit or cause to be deposited with Agent cash denominated
in dollars (such amounts, the “Eligible Cash Collateral”) by federal funds wire
transfer (or other means reasonably acceptable to Agent) to the Pledged Cash
Account (Eligible Cash). The Eligible Cash Collateral shall be held in and
released from the Pledged Cash Account (Eligible Cash) pursuant to and in
accordance with the terms and conditions of the Credit Agreement, this
Agreement, and to the extent applicable, the terms of the Pledged Cash Account
Agreement (Eligible Cash) and the relevant documentation establishing the
Pledged Cash Account (Eligible Cash).

5

--------------------------------------------------------------------------------

Section 6. Representations and Warranties. Each Grantor represents and warrants
as follows:

(a) Such Grantor’s exact legal name, chief executive office, type of
organization, jurisdiction of organization, organizational identification number
and Federal Employer Identification Number as of the date hereof is set forth in
Schedule V hereto.  Within the five years preceding the date hereof, such
Grantor has not changed its legal name, chief executive office, type of
organization, jurisdiction of organization, organizational identification number
or Federal Employer Identification Number from those set forth in Schedule V
hereto except as set forth in Schedule VI hereto.  Each of the trade names owned
and used by the any Grantor in the operation of its business (e.g. billing,
advertising, etc.) are set forth in Schedule V hereto.

(b) Since the date of four (4) months prior to the date hereof, each Grantor has
made or entered into only the mergers and acquisitions set forth on Schedule XI
hereto.

(c) The books and records of each Grantor pertaining to accounts, contract
rights, inventory, and other assets are located at the addresses indicated for
each Grantor on Schedule XII hereto.

(d) Such Grantor is the legal and beneficial owner of the Collateral and has
rights in, the power to transfer, or a valid right to use, the Collateral with
respect to which it has purported to grant a security interest hereunder, free
and clear of any Lien, claim, option or right of others, except for the security
interest created under this Agreement or Liens permitted under the Credit
Agreement, and has full power and authority to grant to the Agent the security
interest in such Collateral granted hereunder pursuant to the terms hereof.  No
effective financing statement or other instrument similar in effect covering all
or any part of such Collateral or listing such Grantor or any trade name of such
Grantor as debtor is on file in any recording office, except such as may exist
on the date of this Agreement, have been filed in favor of the Agent relating to
the Loan Documents or are otherwise permitted under the Credit Agreement.

(e) When financing statements naming such Grantor as debtor and the Agent as
secured party and providing a description of the Collateral with respect to
which such Grantor has purported to grant a security interest hereunder have
been filed in the appropriate offices against such Grantor in the locations
listed on Schedule XIII, the Agent will have a fully perfected and, subject to
the Intercreditor Agreement, first priority security interest (except as
enforceability may be affected by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditor’s rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing), subject only to Liens permitted under the Credit Agreement, in that
Collateral of the Grantor in which a security interest may be perfected by
filing of an initial financing statement in the appropriate office against such
Grantor; provided that (i) the filing of Intellectual Property security
agreements with the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect the security interest of the
Agent in respect of any registered U.S. Patents, U.S. Patent applications,
registered or applied for U.S. Trademarks and registered or applied for U.S.
Copyrights, (ii) additional filings may be necessary to perfect the Agent’s
security interest in any registered U.S. Patents, U.S. Patent applications,
registered or applied for U.S. Trademarks and registered or applied for U.S.
Copyrights acquired by such Grantor after the date hereof, and (iii) upon
completion of the filings referred to in this Section 6(e) and the other actions
specified on Schedule XIV, the security interests granted pursuant to this
Agreement will constitute valid perfected security interests in all of the
Collateral (other than Excluded Property) in favor of the Agent as collateral
security for the Secured Obligations.  Notwithstanding the foregoing, nothing in
this Agreement shall require any Grantor to make any filings or take any other
actions to record or perfect the Agent’s Lien on and security interest in any
Intellectual Property outside the United States (or to reimburse the Agent for
the same).

(f) All of such Grantor’s locations where Equipment and Inventory having a value
in excess of $1,000,000 is located as of the date hereof are specified in
Schedule VIII and Schedule IX hereto, respectively (other than Collateral in
transit in the ordinary course of business, in use or on display at any trade
show, conference or similar event in the ordinary course of business, maintained
with customers (or otherwise on the premises of customers) and consignees in the
ordinary course of business or in the possession of employees in the ordinary
course of business).  Such Grantor has exclusive possession and control of its
Inventory, other than Inventory stored at any leased premises or third party
warehouse.

(g) None of the Receivables or Agreement Collateral is evidenced by a promissory
note or other instrument in excess of $3,750,000 that has not been delivered to
the Agent.  All such Receivables or Agreement Collateral valued in excess of
$3,750,000 is listed on Schedule III attached hereto.

(h) Subject to the Intercreditor Agreement, all Security Collateral consisting
of certificated securities and instruments with an aggregate fair market value
in excess of $10,000,000 for all such Security Collateral of the Grantors have
been delivered to the Agent.

(i) If such Grantor is an issuer of Security Collateral, such Grantor confirms
that it has received notice of the security interest granted hereunder.

6

--------------------------------------------------------------------------------

(j) The Pledged Equity pledged by such Grantor hereunder has been duly
authorized and validly issued and is fully paid and non-assessable (to the
extent such concepts are applicable), provided that the foregoing representation
and warranty, insofar as it relates to the Pledged Equity issued by a Person
other than a Subsidiary of a Grantor, is made to the knowledge of the
Grantors.  Each interest in any limited liability company or limited partnership
wholly-owned by such Grantor, pledged hereunder and represented by a certificate
is a “security” within the meaning of Article 8 of the UCC and is governed by
Article 8 of the UCC and each such interest shall at all times hereafter be
represented by a certificate. Each interest in any limited liability company or
limited partnership controlled by such Grantor, pledged hereunder and not
represented by a certificate either (1) is not a “security” within the meaning
of Article 8 of the UCC and is not governed by Article 8 of the UCC and such
Grantor shall at no time elect to treat any such interest as a “security” within
the meaning of Article 8 of the UCC or issue any certificate representing such
interest or (2) is a “security” within the meaning of Article 8 of the UCC and
is governed by Article 8 of the UCC and, with respect to any such Pledged Equity
having a value in excess of $1,000,000, such Grantor shall have entered into a
control agreement with the issuer of such “security” and the Agent to establish
Control with respect to such “security.”  The Pledged Debt pledged by such
Grantor hereunder has been duly authorized, authenticated or issued and
delivered, is the legal, valid and binding obligation of the issuers thereof
and, if  evidenced by any promissory notes, such promissory notes have been
delivered to the Agent, and is not in default.

(k) The Initial Pledged Equity in Foreign Subsidiaries pledged by such Grantor
constitutes, as of the date hereof, 65% of the issued and outstanding equity
interests entitled to vote (within the meaning of Treasury Regulation Section
1.956-1) of the issuers thereof indicated on Part I of Schedule I hereto, each
of which is a Material First-Tier Foreign Subsidiary.  The Initial Pledged Debt
constitutes all of the outstanding Debt for Borrowed Money owed to such Grantor
by the issuers thereof (other than intercompany Indebtedness in respect of the
KPP Global Settlement).

(l) Such Grantor has no Investment Property with a market value in excess of
$1,000,000 as of the date hereof, other than the Investment Property listed on
Part IV of Schedule I hereto.

(m) The Assigned Agreements to which such Grantor is a party have been duly
authorized, executed and delivered by such Grantor and, to such Grantor’s
knowledge, any material Assigned Agreements are in full force and effect and are
binding upon and enforceable against all parties thereto in accordance with
their terms.

(n) Such Grantor has no deposit accounts or securities accounts as of the date
hereof, other than the deposit accounts and securities accounts listed on
Schedule II hereto (other than deposit accounts or securities accounts that have
less than $750,000 in the aggregate on deposit).

(o) Such Grantor is not a beneficiary or assignee under any letter of credit
with a stated amount in excess of $2,500,000 and issued by a United States
financial institution as of the date hereof, other than the letters of credit
described in Schedule VII hereto.

(p) This Agreement creates in favor of the Agent for the benefit of the Secured
Parties a valid security interest in the Collateral granted by such Grantor
under this Agreement, securing the payment of the Secured Obligations except to
the extent that Control or possession by the Agent is required for the creation
of the security interest; all filings and other actions necessary to perfect the
security interest in the Collateral granted by such Grantor have been duly made
or taken and are in full force and effect other than (i) actions necessary to
perfect the Agent’s security interest with respect to Collateral evidenced by a
certificate of title or Collateral consisting of vessels or aircraft and (ii)
actions necessary to transfer and prior approval of or filings with any
governmental entity required in connection with any interest in Pledged Equity.

(q) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or any other third party is required for (i)
the grant by such Grantor of the security interest granted hereunder or for the
execution, delivery or performance of this Agreement by such Grantor, (ii) the
perfection or maintenance of the security interest created hereunder (including,
subject to the Intercreditor Agreement, the first priority nature of such
security interest in Collateral), except for (A) the filing of financing and
continuation statements under the UCC, (B) the recordation of the Intellectual
Property Security Agreement with respect to certain registered Intellectual
Property Collateral attached thereto, and the actions described in Section 4
with respect to the Security Collateral, (C) subject to certain corporate
actions by the holders or issuers of Non-U.S. Initial Pledged Equity which have
not occurred as of the Effective Date, necessary to transfer or assign, (D) the
governmental filings required to be made or approvals obtained prior to the
creation of a security interest in any Pledged Equity issued by a non-US Person
and any filings or approvals required prior to realizing on any such Pledged
Equity, and (E) the Control of certain assets as provided in Sections 9-104,
9-105, 9-106 and 9-107 of the UCC, or (iii) the exercise by the Agent of its
voting or other rights provided for in this Agreement or the remedies in respect
of the Collateral pursuant to this Agreement, except as set forth above and as
may be required in connection with the disposition of any portion of the
Security Collateral by laws affecting the offering and sale of securities
generally.

(r) The Inventory that has been produced or distributed by such Grantor has been
produced in compliance with all requirements of applicable law except where the
failure to so comply would not have a Material Adverse Effect.

7

--------------------------------------------------------------------------------

(s) As to itself and its Intellectual Property Collateral:

(i) The operation of such Grantor’s business as currently conducted or as
contemplated to be conducted and the use of the Intellectual Property Collateral
in connection therewith do not conflict with, infringe, misappropriate, dilute,
misuse or otherwise violate the intellectual property rights of any third party,
except as are not expected to have a Material Adverse Effect.

(ii) Such Grantor is the exclusive owner of all right, title and interest in and
to Patents, Trademarks and Copyrights contained in the Intellectual Property
Collateral, except as set forth in Schedule IV Part I hereto with respect to
co-ownership of certain Patents, and such Grantor is entitled to use all such
Intellectual Property Collateral in accordance with applicable law, subject to
the terms of the IP Agreements.

(iii) The Intellectual Property Collateral set forth on Schedule IV Part I
hereto includes all of the registered patents, patent applications, domain
names, trademark registrations and applications, copyright registrations and
applications owned by such Grantor as of the date set forth therein.

(iv) The issued Patents and registered Trademarks contained in the Intellectual
Property Collateral have not been adjudged invalid or unenforceable in whole or
part, and to the knowledge of the Company, are valid and enforceable, except to
the extent Grantor has ceased use of any such registered Trademarks, and except
as would not be reasonably expected, individually or in the aggregate, to have a
Material Adverse Effect.

(v) Such Grantor has made or performed all filings, recordings and other acts
and has paid all required fees and taxes, as deemed necessary by Grantor in its
reasonable business discretion, to maintain and protect its interest in each and
every material item of Intellectual Property Collateral owned by such Grantor in
full force and effect.

(vi) No claim has been asserted and is pending by any Person challenging or
questioning the use of any Intellectual Property Collateral or the validity of
effectiveness of any such Intellectual Property Collateral, nor does the Company
know of any valid basis for any such claim, except, in either case, for such
claims that in the aggregate are not reasonably expected to have a Material
Adverse Effect.  The conduct of the business of the Company and its Subsidiaries
does not infringe on the rights of any Person except for such claims and
infringements that, in the aggregate, are not reasonably expected to have a
Material Adverse Effect.  The consummation of the transactions contemplated by
the Loan Documents will not result in the termination or impairment (other than
impairment contemplated by the Loan Documents) of any of the Intellectual
Property Collateral.

(vii) Except as set forth on Schedule IV Part II hereto, with respect to each IP
Agreement that is not Excluded Property: (A) to the knowledge of the Company,
such IP Agreement is valid and binding and in full force and effect; (B) such IP
Agreement will not cease to be valid and binding and in full force and effect on
terms identical to those currently in effect as a result of the rights and
interest granted herein, nor will the grant of such rights and interest
constitute a breach or default under such IP Agreement or otherwise give any
party thereto a right to terminate such IP Agreement; (C) such Grantor has not
received any notice of termination or cancellation under such IP Agreement
within the six months immediately preceding the date of this Agreement; (D)
within the six months immediately preceding the date of this Agreement, such
Grantor has not received any notice of a breach or default under such IP
Agreement, which breach or default has not been cured; and (E) neither such
Grantor nor, to such Grantor’s knowledge, any other party to such IP Agreement
is in breach or default thereof in any material respect, and no event has
occurred that, with notice or lapse of time or both, would constitute such a
breach or default or permit termination or modification under such IP Agreement,
in each case as would not reasonably be expected to have a Material Adverse
Effect.

(viii) To the Company’s knowledge, none of the material Trade Secrets of such
Grantor has been used, divulged, disclosed or appropriated to the detriment of
such Grantor for the benefit of any other Person other than such Grantor within
the past two years.

(ix) This Agreement is effective to create a valid and continuing Lien and, upon
filing of appropriate financing statements in the offices listed on Schedule
XIII and appropriate releases (which releases have been filed or will be filed
substantially simultaneously with the entering into of this Agreement) and
Intellectual Property security agreements with the United States Copyright
Office and the United States Patent and Trademark Office (to the extent a
security interest may be perfected by filing, recording or registering a
security agreement, financing statement or analogous document in the United
States Copyright Office or the United States Patent and Trademark Office, as
applicable), fully perfected and, subject to the Intercreditor Agreement, first
priority security interests in favor of the Agent on such Grantor’s U.S.
Patents, U.S. Trademarks and U.S. Copyrights and such perfected security
interests are enforceable as such as against any and all creditor of and
purchasers from such Grantor.

8

--------------------------------------------------------------------------------

Section 7. Further Assurances.

(a) Each Grantor agrees that from time to time, in accordance with the terms of
this Agreement at the expense of such Grantor and at the reasonable request of
the Agent, such Grantor will promptly execute and deliver, or otherwise
authenticate, all further instruments and documents, and take all further action
that may be reasonably necessary or desirable, or that the Agent may reasonably
request, in order to perfect and protect any pledge or security interest granted
or purported to be granted by such Grantor hereunder or to enable the Agent to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral of such Grantor. Without limiting the generality of the foregoing,
each Grantor will, at the reasonable request of the Agent, promptly with respect
to the Collateral of such Grantor:  (i) mark conspicuously each document
included in Inventory, each chattel paper included in Receivables each Assigned
Agreement and, at the request of the Agent, each of its records pertaining to
such Collateral with a legend, in form and substance reasonably satisfactory to
the Agent, indicating that such document, Assigned Agreement or Collateral is
subject to the security interest granted hereby; if any such Collateral shall be
evidenced by a promissory note or other instrument or chattel paper, deliver and
pledge to the Agent hereunder such note or instrument or chattel paper duly
indorsed and accompanied by duly executed instruments of transfer or assignment,
all in form and substance reasonably satisfactory to the Agent; (iii) file such
financing or continuation statements, or amendments thereto, and such other
instruments or notices, as may be reasonably necessary or desirable, or as the
Agent may reasonably request, in order to perfect and preserve the security
interest granted or purported to be granted by such Grantor hereunder; (iv)
prepare, sign, and file for recordation in any intellectual property registry,
appropriate evidence of the lien and security interest granted herein in any
Intellectual Property in the name of such Grantor as debtor; and (v) deliver to
the Agent evidence that all other actions that the Agent may deem reasonably
necessary or desirable in order to perfect and protect the security interest
granted or purported to be granted by such Grantor under this Agreement has been
taken.

(b) Each Grantor hereby authorizes the Agent to file one or more financing or
continuation statements, and amendments thereto in the applicable UCC filing
office, including one or more financing statements indicating that such
financing statements cover all assets or all personal property (or words of
similar effect) of such Grantor in the United States, or any real property or
fixtures, regardless of whether any particular asset described in such financing
statements falls within the scope of the UCC.  A photocopy or other reproduction
of this Agreement shall be sufficient as a financing statement where permitted
by law.  Each Grantor ratifies its authorization for the Agent to have filed
such financing statements, continuation statements or amendments filed prior to
the date hereof.

(c) Each Grantor will furnish to the Agent from time to time statements and
schedules further identifying and describing the Collateral of such Grantor and
such other reports in connection with such Collateral as the Agent may
reasonably request, all in reasonable detail.

Section 8. As to Equipment and Inventory. (a)  Each Grantor will keep its
Equipment having a value in excess of $1,000,000 and Inventory having a value in
excess of $1,000,000 (other than Inventory sold in the ordinary course of
business) at the locations therefor specified in Schedule VIII and Schedule IX,
respectively, or, upon 30 days’ prior written notice to the Agent (or such
lesser time as may be agreed by the Agent), at such other places designated by
such Grantor in such notice.  Schedule VIII and Schedule IX respectively set
forth whether each such location is owned, leased or operated by third parties,
and, if leased or operated by third parties, their names and addresses.

(b) Each Grantor will pay promptly when due all property and other taxes,
assessments and governmental charges or levies imposed upon, and all claims
(including claims for labor, materials and supplies) against, its Equipment and
Inventory, except to the extent payment thereof is not required by Section
5.01(b) of the Credit Agreement.  In producing its Inventory, each Grantor will
comply with all requirements of applicable law, except where the failure to so
comply will not have a Material Adverse Effect.

Section 9. Insurance. (a)  Each Grantor will, and will cause each Restricted
Subsidiary to, at its own expense, maintain, insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general areas in which the Company or such
Restricted Subsidiary operates; provided, that, the Company and its Restricted
Subsidiaries may self-insure to the extent consistent with prudent business
practice. Each policy of each Grantor for liability insurance shall provide for
all losses to be paid on behalf of the Agent and such Grantor as their interests
may appear, and each policy for property damage insurance shall provide for all
losses to be paid, in accordance with the Credit Agreement, the Intercreditor
Agreement and the Lender loss payee provisions which were requested pursuant to
clause (iv) below, directly to the Agent. Each such policy shall in addition (i)
name such Grantor and the Agent as insured parties thereunder (without any
representation or warranty by or obligation upon the Agent) as their interests
may appear, (ii) provide that (A) there shall be no recourse against the Agent
for payment of premiums or other amounts with respect thereto and (B) if agreed
by the insurer (which agreement such Grantor shall use commercially reasonable
efforts to obtain), at least 10 days’ prior written notice of cancellation or of
lapse shall be given to the Agent by the insurer, and (iv) contain such other
customary lender loss payee provisions as the Agent shall reasonably
request.  Each Grantor will, if so requested by the Agent, deliver to the Agent
certificates of insurance evidencing such insurance and, as often as the Agent
may reasonably request, a report of a reputable insurance broker or the insurer
with respect to such insurance.  Further, each Grantor will, at the request of
the Agent, duly execute

9

--------------------------------------------------------------------------------

and deliver instruments of assignment of such insurance policies to comply with
the requirements of Section 1(l) and cause the insurers to acknowledge notice of
such assignment. Each Grantor will, if so requested by the Agent, deliver to the
Agent certificates of insurance evidencing such insurance and, as often as the
Agent may reasonably request, a report of a reputable insurance broker or the
insurer with respect to such insurance.  Further, each Grantor will, at the
request of the Agent, duly execute and deliver instruments of assignment of such
insurance policies to comply with the requirements of Section 1(k) and 1(l) and
use its commercially reasonable efforts to cause the insurers to acknowledge
notice of such assignment.

(b) In case of any loss involving damage to Equipment or Inventory when
subsection (c) of this Section 9 is not applicable, the applicable Grantor, to
the extent determined to be in the business interest of such Grantor, will make
or cause to be made the necessary repairs to or replacements of such Equipment
or Inventory, and any proceeds of insurance properly received by or released to
such Grantor shall be used by such Grantor, except as otherwise required
hereunder or by the Credit Agreement, to pay or as reimbursement for the costs
of such repairs or replacements or, if such Grantor determines not to repair or
replace such Equipment or Inventory, treat the loss or damage as a disposition
under Section 5.02(e)(vii) of the Credit Agreement.

Section 10. Post-Closing Changes; Collections on Assigned Agreements and
Receivables. (a)  If any Grantor changes its name, type of organization,
jurisdiction of organization or organizational identification number from those
set forth in Schedule V of this Agreement it will give written notice to the
Agent within 15 days of such change and will take all action reasonably required
by the Agent for the purpose of perfecting or protecting the security interest
granted by this Agreement.  Each Grantor will hold and preserve its records
relating to the Collateral, including the Assigned Agreements and Related
Contracts, and will permit representatives of the Agent at any time during
normal business hours to inspect and make abstracts from such records and other
documents to the extent provided in Section 5.01(e) of the Credit Agreement.  If
any Grantor does not have an organizational identification number and later
obtains one, it will promptly notify the Agent of such organizational
identification number.

(b) Agent shall have the right at any time or times, in Agent’s name or in the
name of a nominee of Agent, to verify the validity, amount or any other matter
relating to any Receivables or other Collateral, by mail, telephone, facsimile
transmission or otherwise (provided any visits shall be done during normal
business hours and at times to be mutually agreed).  Except as otherwise
provided in this subsection (b), each Grantor, at its own expense and in the
ordinary course of business undertaken in a commercially reasonable manner and
consistent with applicable law, will continue to collect, adjust, settle,
compromise the amount or payment of, all amounts due or to become due such
Grantor under the Assigned Agreements and Receivables.  In connection with such
collections, adjustments, settlements, compromises and other exercises of
rights, such Grantor may take (and, at the Agent’s direction upon the occurrence
and during the continuance of an Event of Default, will take) such action as
such Grantor (or, upon the occurrence and during the continuance of an Event of
Default, the Agent) may deem necessary or advisable; provided, that, the Agent
shall have the right at any time, upon the occurrence and during the continuance
of an Event of Default and upon written notice to such Grantor of its intention
to do so, to notify the Obligors under any Assigned Agreements and Receivables
of the assignment of such Assigned Agreements to the Agent and to direct such
Obligors to make payment of all amounts due or to become due to such Grantor
thereunder directly to the Agent and, upon such notification and at the expense
of such Grantor, to enforce collection of any such Assigned Agreements and
Receivables, to adjust, settle or compromise the amount or payment thereof, in
the same manner and to the same extent as such Grantor might have done, and to
otherwise exercise all rights with respect to such Assigned Agreements and
Receivables, including those set forth in Section 9-607 of the UCC.  After
receipt by any Grantor of the notice from the Agent referred to in the proviso
to the preceding sentence, (i) all amounts and proceeds (including instruments)
received by such Grantor in respect of the Assigned Agreements and Receivables
of such Grantor shall be received in trust for the benefit of the Secured
Parties, shall be segregated from other funds of such Grantor and shall be
forthwith paid over to the Agent in the same form as so received (with any
necessary indorsement) to be deposited in the Agent Sweep Account in the United
States and applied as provided in Section 19(b) of this Agreement or as provided
in Section 2.18(h) of the Credit Agreement, and (ii) such Grantor will not
adjust, settle or compromise the amount or payment of any Receivable or amount
due on any Assigned Agreement, release wholly or partly any Obligor thereof or
allow any credit or discount thereon other than credits or discounts given in
the ordinary course of business.

(c) No Grantor will authorize the filing of any financing statement naming it as
debtor covering all or any portion of the Collateral owned by it, except for
financing statements (i) naming the Agent on behalf of the Secured Parties as
the secured party, and (ii) in respect to other Liens permitted by the Credit
Agreement.  Each Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement naming the Agent as secured party without the prior written
consent of the Agent, subject to such Grantor’s rights under the UCC.

Section 11. As to Intellectual Property Collateral. (a)  With respect to each
item of its Intellectual Property Collateral material to the business of the
Company and its Restricted Subsidiaries, each Grantor agrees to take, at its
expense, commercially reasonable steps as determined in Grantor’s reasonable
discretion, including in the U.S. Patent and Trademark Office, the U.S.
Copyright Office and any other Governmental Authority, to (i) maintain (in
accordance with the exercise of such Grantor’s reasonable business discretion)
the validity and enforceability of such Intellectual Property Collateral and
maintain such Intellectual Property Collateral in full force and effect, and
(ii) pursue the registration and maintenance (in accordance with the exercise of
such Grantor’s reasonable business discretion) of each patent, trademark, or
copyright registration or application, now or hereafter included in such
Intellectual Property

10

--------------------------------------------------------------------------------

Collateral of such Grantor, including the payment of required fees and taxes,
the filing of responses to office actions issued by the U.S. Patent and
Trademark Office, the U.S. Copyright Office or other Governmental Authorities,
the filing of applications for renewal or extension, the filing of affidavits
under Sections 8 and 15 of the U.S. Trademark Act, and the participation in
interference, reexamination, opposition, cancellation, infringement and
misappropriation proceedings, in each case except where the failure to so file,
register or maintain is not reasonably likely to have a Material Adverse
Effect.  No Grantor shall, without the written consent of the Agent, which shall
not be unreasonably withheld or delayed, discontinue use of any material
Trademark or otherwise abandon any such material Intellectual Property
Collateral unless such Grantor shall have determined that such use or the
pursuit or maintenance of such Intellectual Property Collateral is no longer
material to the conduct of such Grantor’s business.

(b) Until the termination of the Credit Agreement, each Grantor agrees to
provide to the Agent, concurrently with any delivery of Financial Statements
pursuant to Section 5.01(h)(ii) of the Credit Agreement, an updated Schedule of
its registered U.S. Patents, U.S. Patent applications, registered or applied for
U.S. Trademarks and registered or applied for U.S. Copyrights.

(c) In the event that any Grantor becomes aware that any item of Intellectual
Property Collateral is being infringed or misappropriated by a third party, such
Grantor shall take such commercially reasonable actions determined in its
reasonable discretion, at its expense, to protect or enforce such Intellectual
Property Collateral, including suing for infringement or misappropriation and
for an injunction against such infringement or misappropriation.

(d) Each Grantor shall take all reasonable steps which it deems appropriate
under the circumstances to preserve and protect each item of its material
Trademarks included in the Intellectual Property Collateral, including
maintaining substantially the quality of any and all products or services used
or provided in connection with any such Trademarks, consistent with the general
quality of the products and services as of the date hereof, and taking steps
reasonably necessary to ensure that all licensed users of any such Trademarks
use such consistent standards of quality.

(e) With respect to its Intellectual Property Collateral, each Grantor agrees to
execute or otherwise authenticate an agreement, in substantially the form set
forth in Exhibit A hereto or otherwise in form and substance satisfactory to the
Agent (an “Intellectual Property Security Agreement”), for recording the
security interest granted hereunder to the Agent in such Intellectual Property
Collateral with the U.S. Patent and Trademark Office, the U.S. Copyright Office,
and any other Governmental Authorities necessary to perfect the security
interest hereunder in such Intellectual Property Collateral.

(f) Each entity which executes a Security Agreement Supplement as Grantor shall
execute and deliver to the Agent with such written notice, or otherwise
authenticate, an agreement substantially in the form of Exhibit B hereto or
otherwise in form and substance satisfactory to the Agent (an “IP Security
Agreement Supplement”) covering such Intellectual Property, which IP Security
Agreement Supplement shall be recorded with the U.S. Patent and Trademark
Office, the U.S. Copyright Office and any other Governmental Authorities
necessary to perfect the security interest hereunder in such Intellectual
Property.

Section 12. Voting Rights; Dividends; Etc. So long as no Event of Default shall
have occurred and be continuing:

(i) Each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral of such Grantor or any
part thereof for any purpose.

(ii) Each Grantor shall be entitled to receive and retain any and all dividends,
interest and other distributions paid in respect of the Security Collateral of
such Grantor if and to the extent that the payment thereof is not otherwise
prohibited by the terms of the Loan Documents; provided, that, any and all
dividends, interest and other distributions paid or payable in the form of
instruments or certificates in respect of, or in exchange for, any Security
Collateral, shall be promptly delivered to the Agent to hold as Security
Collateral (to the extent it is not Excluded Property) and shall, if received by
such Grantor, be received in trust for the benefit of the Secured Parties, be
segregated from the other property or funds of such Grantor and be promptly
delivered to the Agent as Security Collateral in the same form as so received
(with any necessary indorsement).

(iii) The Agent will execute and deliver (or cause to be executed and delivered)
to each Grantor all such proxies and other instruments as such Grantor may
reasonably request for the purpose of enabling such Grantor to exercise the
voting and other rights that it is entitled to exercise pursuant to paragraph
(i) above and to receive the dividends or interest payments that it is
authorized to receive and retain pursuant to paragraph (ii) above.

11

--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuance of an Event of Default:

(i) All rights of each Grantor (A) to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 12(a)(i) shall, upon notice to such Grantor by the
Agent, cease and (B) to receive the dividends, interest and other distributions
that it would otherwise be authorized to receive and retain pursuant to Section
12(a)(ii) shall automatically cease, and all such rights shall, subject to the
Intercreditor Agreement, thereupon become vested in the Agent for the benefit of
the Secured Parties, which shall thereupon have the sole right to exercise or
refrain from exercising such voting and other consensual rights and to receive
and hold as Security Collateral such dividends, interest and other
distributions.

(ii) All dividends, interest and other distributions that are received by any
Grantor contrary to the provisions of paragraph (i) of this Section 12(b) shall
be received in trust for the benefit of the Secured Parties, shall be segregated
from other funds of such Grantor and shall be promptly paid over to the Agent as
Security Collateral in the same form as so received (with any necessary
indorsement).

Section 13. As to the Assigned Agreements.

(a) Each Grantor will at its expense:

(i) perform and observe in all material respects all terms and provisions of the
Assigned Agreements to be performed or observed by it to the extent consistent
with its past practice or reasonable business judgment, maintain the Assigned
Agreements to which it is a party in full force and effect, enforce the Assigned
Agreements to which it is a party in accordance with the terms thereof and take
all such action to such end as may be requested from time to time by the Agent;
and

(ii) furnish to the Agent promptly upon receipt thereof copies of all notices of
defaults relating to agreements involving monetary liability of or to any Person
in an amount in excess of $5,000,000 received by such Grantor under or pursuant
to the Assigned Agreements to which it is a party, and from time to time (A)
furnish to the Agent such information and reports regarding the Assigned
Agreements and such other Collateral of such Grantor as the Agent may reasonably
request and (B) upon request of the Agent, make to each other party to any
Assigned Agreement to which it is a party such demands and requests for
information and reports or for action as such Grantor is entitled to make
thereunder.

(b) Each Grantor hereby consents on its behalf and on behalf of its Subsidiaries
to the assignment and pledge to the Agent for benefit of the Secured Parties of
each Assigned Agreement to which it is a party by any other Grantor hereunder.

(c) Each Grantor agrees, upon the reasonable request of Agent, to instruct each
other party to each Assigned Agreement to which it is a party, that all payments
due or to become due under or in connection with such Assigned Agreement will be
made directly to a Pledged Deposit Account.

(d) All moneys received or collected pursuant to subsection (c) above shall be
(i) released to the applicable Grantor on the terms set forth in the Credit
Agreement so long as no Event of Default shall have occurred and be continuing
or (ii) if any Event of Default shall have occurred and be continuing, applied
as provided in Section 19(b).

Section 14. As to Letter-of-Credit Rights and Commercial Tort Claims.
(a)  Except as otherwise permitted by the Credit Agreement and this Agreement,
each Grantor, by granting a security interest in its Receivables consisting of
letter-of-credit rights to the Agent, hereby assigns to the Agent such rights
(including its contingent rights) to the proceeds of all Related Contracts
consisting of letters of credit of which it is or hereafter becomes a
beneficiary or assignee.  Upon request of the Agent, each Grantor will promptly
use commercially reasonable efforts to cause the issuer of each letter-of-credit
with a stated amount in excess of $2,500,000 and each nominated person (as
defined in Section 5-102 of the UCC) (if any) with respect thereto to consent to
such assignment of the proceeds thereof pursuant to a consent in form and
substance reasonably satisfactory to the Agent and deliver written evidence of
such consent to the Agent.

(b) Upon the occurrence and during the continuance of an Event of Default, each
Grantor will, promptly upon request by the Agent, (i) notify (and such Grantor
hereby authorizes the Agent to notify) the issuer and each nominated person with
respect to each of the Related Contracts consisting of letters of credit that
the proceeds thereof have been assigned to the Agent hereunder and any payments
due or to become due in respect thereof are to be made directly to the Agent or
its designee and (ii) arrange for the Agent to become the transferee beneficiary
of letter of credit.

(c) In the event that any Grantor hereafter acquires or has any commercial tort
claim that has been filed with any court in excess of $5,000,000 in the
aggregate, it shall, promptly after such claim has been filed with such court,
deliver a supplement to Schedule X hereto, identifying such new commercial tort
claim.

12

--------------------------------------------------------------------------------

Section 15. Transfers and Other Liens; Additional Shares. (a)  Each Grantor
agrees that it will not (i) sell, assign or otherwise dispose of, or grant any
option with respect to, any of the Collateral, other than sales, assignments and
other dispositions of Collateral, and options relating to Collateral, permitted
under the terms of the Credit Agreement or (ii) create or suffer to exist any
Lien upon or with respect to any of the Collateral of such Grantor except for
the pledge, assignment and security interest created under this Agreement and
Liens permitted under the Credit Agreement.

(b) Subject to the terms of the Credit Agreement and this Agreement, each
Grantor agrees that it will (i) cause each issuer of the Pledged Equity pledged
by such Grantor not to issue any equity interests or other securities in
addition to or in substitution for the Pledged Equity issued by such issuer
except to such Grantor or its Affiliates, and (ii) pledge hereunder, promptly
upon its acquisition (directly or indirectly) thereof, any and all additional
equity interests or other securities as required by Section 5.01(i) of the
Credit Agreement from time to time acquired by such Grantor in any manner.

Section 16.Agent Appointed Attorney in Fact. Each Grantor hereby irrevocably
appoints the Agent such Grantor’s attorney-in-fact, with full authority in the
place and stead of such Grantor and in the name of such Grantor or otherwise,
from time to time, in the Agent’s discretion, to take any action and to execute
any instrument that the Agent may deem necessary or advisable to accomplish the
purposes of this Agreement, including:

(a) to obtain, an upon the occurrence and during the continuance of an Event of
Default, adjust insurance required to be paid to the Agent pursuant to Section
9,

(b) upon the occurrence and during the continuation of any Event of Default, to
ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral,

(c) upon the occurrence and during the continuance of a Cash Control Trigger
Event, to receive, indorse and collect any drafts or other instruments,
documents and chattel paper, in connection with clause (a) or (b) above,

(d) upon the occurrence and during the continuation of any Event of Default to
file any claims or take any action or institute any proceedings that the Agent
may deem necessary or desirable for the collection of any of the Collateral or
otherwise to enforce compliance with the terms and conditions of any Assigned
Agreement or the rights of the Agent with respect to any of the Collateral;

(e) upon the occurrence and during the continuation of any Event of Default, to
use any Intellectual Property or IP Agreements (solely pursuant to the terms
thereof) that are not Excluded Property of such Grantor, including any labels,
Patents, Trademarks, trade names, URLs, domain names, industrial designs,
Copyrights, or advertising matter, in preparing for sale, advertising for sale,
or selling Inventory or other Collateral;

(f) to take or cause to be taken all actions necessary to perform or comply or
cause performance or compliance with the terms of this Agreement, including
actions to pay or discharge taxes or Liens (other than Permitted Liens) levied
or placed upon or threatened against the Collateral, the legality or validity
thereof and the amounts necessary to discharge the same to be determined by
Agent in its sole discretion, any such payments made by Agent to become
obligations of such Grantor to Agent, due and payable immediately without
demand;

(g) (i) upon the occurrence and during the continuation of any Event of Default,
generally to sell, transfer, lease, license, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though Agent were the absolute owner thereof for all purposes, and (ii) to
do, at Agent’s option and such Grantor’s expense, at any time or from time to
time, all acts and things that Agent deems reasonably necessary to protect,
preserve or realize upon the Collateral and Agent’s security interest therein in
order to effect the intent of this Agreement, all as fully and effectively as
such Grantor might do;

(h) upon the occurrence and during the continuation of any Event of Default, to
repair, alter, or supply goods, if any, necessary to fulfill in whole or in part
the purchase order of any Person obligated to the Borrower or such other Grantor
in respect of any Account of the Borrower or such other Grantor; and

(i) upon the occurrence and during the continuance of any Event of Default, to
take exclusive possession of all locations where the Borrower or other Grantor
conducts its business or has rights of possession, with prompt notice to the
Borrower or any Grantor and to use such locations to store, process,
manufacture, sell, use, and liquidate or otherwise dispose of items that are
Collateral, without obligation to pay rent or other compensation for the
possession or use of any location.

13

--------------------------------------------------------------------------------

Section 17. Agent May Perform. If any Grantor fails to perform any agreement
contained herein, the Agent may, but without any obligation to do so, upon
notice to the Company of at least five Business Days in advance and if the
Company fails to cure within such period, itself perform, or cause performance
of, such agreement, and the expenses of the Agent incurred in connection
therewith shall be payable by such Grantor under Section 21.

Section 18. The Agent’s Duties. (a)  The powers conferred on the Agent hereunder
are solely to protect the Secured Parties’ interest in the Collateral and shall
not impose any duty upon it to exercise any such powers.  Except for the safe
custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, the Agent shall have no duty as to any
Collateral, as to ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Collateral, whether or not any Secured Party has or is deemed to have knowledge
of such matters, or as to the taking of any necessary steps to preserve rights
against any parties or any other rights pertaining to any Collateral.  The Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in its possession if such Collateral is accorded
treatment substantially equal to that which it accords its own property.

(b) Anything contained herein to the contrary notwithstanding, the Agent may
from time to time, when the Agent deems it to be necessary, appoint one or more
of its Affiliates (or, with the consent of the Company, any other Persons)
subagents (each a “Subagent”) for the Agent hereunder with respect to all or any
part of the Collateral.  In the event that the Agent so appoints any Subagent
with respect to any Collateral, (i) the assignment and pledge of such Collateral
and the security interest granted in such Collateral by each Grantor hereunder
shall be deemed for purposes of this Agreement to have been made to such
Subagent, in addition to the Agent, for the benefit of the Secured Parties, as
security for the Secured Obligations of such Grantor, (ii) such Subagent shall
automatically be vested, in addition to the Agent, with all rights, powers,
privileges, interests and remedies of the Agent hereunder with respect to such
Collateral, and (iii) the term “Agent,” when used herein in relation to any
rights, powers, privileges, interests and remedies of the Agent with respect to
such Collateral, shall include such Subagent; provided, however, that no such
Subagent shall be authorized to take any action with respect to any such
Collateral unless and except to the extent expressly authorized in writing by
the Agent.

Section 19. Remedies. If any Event of Default shall have occurred and be
continuing and such Event of Default has resulted in the acceleration of the
Secured Obligations, which acceleration has not been rescinded or otherwise
terminated:

(a) The Agent may exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein or otherwise available to it, all the
rights and remedies of a secured party upon default under the UCC (whether or
not the UCC applies to the affected Collateral) and also may:  (i) require each
Grantor to, and each Grantor hereby agrees that it will at its expense and upon
request of the Agent forthwith, assemble all or part of the Collateral as
directed by the Agent and make it available to the Agent at a place and time to
be designated by the Agent that is reasonably convenient to both parties; (ii)
subject to applicable law, without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Agent may deem commercially
reasonable; (iii) occupy, consistent with Section 5.01(e) of the Credit
Agreement, on a non-exclusive basis any premises owned or leased by any of the
Grantors where the Collateral or any part thereof is assembled or located for a
reasonable period in order to effectuate its rights and remedies hereunder or
under law, without obligation to such Grantor in respect of such occupation; and
(iv) exercise any and all rights and remedies of any of the Grantors under or in
connection with the Collateral, or otherwise in respect of the Collateral,
including (A) any and all rights of such Grantor to demand or otherwise require
payment of any amount under, or performance of any provision of, the Assigned
Agreements, the Receivables and the other Collateral, (B) withdraw, or cause or
direct the withdrawal, of all funds with respect to the Account Collateral, and
(C) exercise all other rights and remedies with respect to the Assigned
Agreements, the Receivables and the other Collateral, including those set forth
in Section 9-607 of the UCC. Each Grantor agrees that, to the extent notice of
sale shall be required by law, at least ten days’ notice to such Grantor of the
time and place of any public sale, or of the time after which any private sale
is to be made shall constitute reasonable notification.  The Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given.  The Agent may adjourn any public or private sale from time to time
by announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so
adjourned.  Each Grantor agrees that (A) the internet shall constitute a “place”
for purposes of Section 9-610(b) of the UCC and (B) to the extent notification
of sale shall be required by law, notification by mail of the URL where a sale
will occur and the time when a sale will commence at least ten (10) days prior
to the sale shall constitute a reasonable notification for purposes of Section
9-611(b) of the UCC.

(b) Any cash held by or on behalf of the Agent and all cash proceeds received by
or on behalf of the Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral may, in the discretion of the
Agent, be held by the Agent as collateral for, and/or then or at any time
thereafter shall be applied in whole or in part by the Agent for the benefit of
the Secured Parties against, all or any part of the Secured Obligations, in
accordance with Section 6.04 of the Credit Agreement.

14

--------------------------------------------------------------------------------

(c) All payments received by any Grantor under or in connection with any
Assigned Agreement or otherwise in respect of the Collateral shall be received
in trust for the benefit of the Agent, shall be segregated from other funds of
such Grantor and shall be forthwith paid over to the Agent in the same form as
so received (with any necessary indorsement).

(d) Subject to the provisions of Section 9.06 of the Credit Agreement, the Agent
may, without notice to any Grantor except as required by law and at any time or
from time to time, charge, set off and otherwise apply all or any part of the
Secured Obligations against any funds held with respect to the Account
Collateral or in any other deposit account.

(e) In the event of any sale or other disposition of any of the Intellectual
Property Collateral of any Grantor, the goodwill symbolized by any Trademarks
subject to such sale or other disposition shall be included therein, and such
Grantor shall supply to the Agent or its designee, documents and things relating
to any Intellectual Property Collateral subject to such sale or other
disposition, and such Grantor’s customer lists and other records and documents
relating to such Intellectual Property Collateral and to the manufacture,
distribution, advertising and sale of products and services of such Grantor.

(f) In each case under this Agreement in which the Agent takes any action with
respect to the Collateral, including proceeds, the Agent shall provide to the
Company such records and information regarding the possession, control, sale and
any receipt of amounts with respect to such Collateral as may be reasonably
requested by the Company as a basis for the preparation of the company’s
financial statements in accordance with GAAP.

Section 20. Grant of Intellectual Property License. For the purpose of enabling
Agent, upon the occurrence and during the continuance of an Event of Default, to
exercise rights and remedies under Section 19 hereof at such time as Agent shall
be lawfully entitled to exercise such rights and remedies, and for no other
purpose, each Grantor hereby grants to Agent, to the extent assignable, an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to such Grantor), subject, in the case of Trademarks, to
sufficient rights to quality control and inspection in favor of such Grantor to
avoid the risk of invalidation of such Trademarks, to use, assign, license or
sublicense any of the Intellectual Property, including any labels, Patents,
Trademarks, trade names, URLs, domain names, industrial designs, Copyrights, and
advertising matter, now owned or hereafter acquired, developed or created by
such Grantor, wherever the same may be located.  Such license shall include
access to all media in which any of the licensed items may be recorded or stored
and to all computer programs used for the compilation or printout hereof, solely
to the extent such Grantor has all rights necessary to provide such access.

Section 21. Indemnity and Expenses. (a)  Each Grantor agrees to indemnify,
defend and save and hold harmless each Secured Party and each of their
Affiliates and their respective officers, directors, employees, trustees, agents
and advisors (each, an “Indemnified Party”) from and against, and shall pay on
demand, any and all claims, damages, losses, liabilities and expenses (including
reasonable fees and expenses of counsel) that may be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or resulting from this Agreement (including enforcement of this
Agreement), except to the extent such claim, damage, loss, liability or expense
is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct.

(b) Each Grantor will upon demand pay to the Agent the amount of any and all
reasonable expenses, including the reasonable fees and expenses of its counsel
and of any experts and agents, that the Agent may incur in connection with (i)
the custody, preservation, use or operation of, or the sale of, collection from
or other realization upon, any of the Collateral of such Grantor, (ii) the
exercise or enforcement of any of the rights of the Agent or the other Secured
Parties hereunder or (iii) the failure by such Grantor to perform or observe any
of the provisions hereof.

Section 22. Amendments; Waivers; Additional Grantors; Etc. (a)  No amendment or
waiver of any provision of this Agreement, and no consent to any departure by
any Grantor herefrom, shall in any event be effective unless the same shall be
in writing and signed by the Agent and, with respect to any amendment, the
Company on behalf of the Grantors, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  No failure on the part of the Agent or any other Secured Party to
exercise, and no delay in exercising any right hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right.

(b) Upon the execution and delivery by any Person of a security agreement
supplement in substantially the form of Exhibit C hereto (each a “Security
Agreement Supplement”), such Person shall be referred to as an “Additional
Grantor” and shall be and become a Grantor hereunder, and each reference in this
Agreement and the other Loan Documents to “Grantor” shall also mean and be a
reference to such Additional Grantor, each reference in this Agreement and the
other Loan Documents to the “Collateral” shall also mean and be a reference to
the Collateral granted by such Additional Grantor and each reference in this
Agreement to a Schedule shall also mean and be a reference to the schedules
attached to such Security Agreement Supplement.

15

--------------------------------------------------------------------------------

Section 23. Confidentiality; Notices; References. (a)  The confidentiality
provisions of Section 9.09 of the Credit Agreement shall apply to all
information received by the Agent or any Lender under this Agreement.

(b) All notices and other communications provided for hereunder shall be
delivered as provided in Section 9.02 of the Credit Agreement.

(c) The definitions of certain terms used in this Agreement are set forth in the
following locations:

 

Account Collateral

Section 1(f)

Additional Grantor

Section 22(b)

Agreement

Preamble

Agreement Collateral

Section 1(e)

Assigned Agreements

Section 1(e)

Borrower

Preamble

Collateral

Section 1

Copyrights

Section 1 (g)(iii)

Credit Agreement

Recitals (1)

Equipment

Section 1(a)

Excluded Property

Section 1

Grantor, Grantors

Preamble

Indemnified Party

Section 21(a)

Initial Pledged Equity

Recitals (4)

Initial Pledged Debt

Recitals (5)

Intellectual Property Collateral

Section 1(g)

Intellectual Property Security Agreement

Section 11(e)

Inventory

Section 1(b)

Intercreditor Agreement

Section 29

Investment Property

Section 1(d)(vi)

IP Agreements

Section 1(g)(v)

IP Security Agreement Supplement

Section 11

Lenders

Recitals (1)

Patents

Section 1(g)(i)

Pledged Debt

Section 1(d)(iv)

Pledged Deposit Accounts

Recitals (5)

Pledged Equity

Section 1(d)(iii)

Receivables

Section 1(c)

Related Contracts

Section 1(c)

Secured Obligations

Section 2

Security Agreement Supplement

Section 22(b)

Security Collateral

Section 1(d)

Subagent

Section 18(b)

Trademarks

Section 1(g)(ii)

Trade Secrets

Section 1(g)(iii)

UCC

Recitals (10)

URLs

Section 1(g)(ii)

 

Section 24. Continuing Security Interest; Assignments Under the Credit
Agreement. This Agreement shall create a continuing security interest in the
Collateral and shall (a) except as otherwise provided in Section 9.16 of the
Credit Agreement, remain in full force and effect until the latest of (i) the
payment in full in cash of the Secured Obligations, (ii) the Termination Date
and (iii) the termination, expiration, Cash Collateralization or backstopping of
all Letters of Credit, (b) be binding upon each Grantor, its successors and
assigns and (c) inure, together with the rights and remedies of the Agent
hereunder, to the benefit of the Secured Parties and their respective
successors, permitted transferees and permitted assigns.  Without limiting the
generality of the foregoing clause (c), to the extent permitted in Section 9.08
of the Credit Agreement, any Lender may assign or otherwise transfer all or any
portion of its rights and obligations under the Credit Agreement (including all
or any portion of its Commitments, the Revolving Loans owing to it and the Note
or Notes, if any, held by it) to any permitted transferee, and such permitted
transferee shall thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise.

16

--------------------------------------------------------------------------------

Section 25. Release; Termination. (a)  (i)  Upon (A) any Disposition of any item
of Collateral of any Grantor as permitted by the Loan Documents, and (B) any
Subsidiary that is not an Excluded Subsidiary becoming an Excluded Subsidiary in
a manner permitted by the Loan Documents, and (ii) upon any Foreign Subsidiary
ceasing to be a Material First-Tier Foreign Subsidiary in a manner permitted by
the Loan Documents, and, in each case (other than with respect to Dispositions
of Collateral not comprising TMM Assets), receipt by the Agent of a written
certification by Borrower that such Disposition or other event, as applicable,
is permitted under the terms of the Loan Documents (which written certification
the Agent shall be entitled to rely conclusively without further inquiry), then
in the case of the foregoing clause (i), the security interests granted under
this Agreement by such Grantor in such Collateral or in the assets of such
Subsidiary, as applicable, shall immediately terminate and automatically be
released, and in the case of the foregoing clause (ii), the security interests
granted under this Agreement in the equity interests of such Foreign Subsidiary
shall immediately terminate and automatically be released, and Agent will, in
each case and subject to the Intercreditor Agreement, promptly deliver at the
Grantor’s request to such Grantor all certificates representing any Pledged
Equity released and all notes and other instruments representing any Pledged
Debt, Receivables or other Collateral so released, and Agent will, at such
Grantor’s expense, promptly execute and deliver to such Grantor such documents
as such Grantor shall reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted hereby; provided,
that, no such documents shall be required unless such Grantor shall have
delivered to the Agent, at least five Business Days prior to the date such
documents are required by Grantor, or such lesser period of time agreed by the
Agent, a written request for release describing the item of Collateral and the
consideration to be received in the sale, transfer or other disposition and any
expenses in connection therewith, together with a form of release for execution
by the Agent (which form shall be reasonably acceptable to the Agent) and a
certificate of such Grantor to the effect that the transaction will be in
compliance with the Loan Documents.

(b) The pledge and security interest granted hereby will be terminated as set
forth in Section 9.16(b) of the Credit Agreement and upon such termination all
rights to the Collateral shall revert to the applicable Grantor and the Agent
will promptly deliver to the applicable Grantors all certificates representing
any Pledged Equity or Pledged Debt, Receivables or other Collateral.

Section 26. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or .pdf shall be effective as delivery of an original
executed counterpart of this Agreement.

Section 27. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

Section 28. Jurisdiction; Waiver of Jury Trial. (a)  Each of the parties hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by law, in such federal
court.  Each Grantor hereby further irrevocably consents to the service of
process in any action or proceeding in such courts by the mailing thereof by any
parties hereto by registered or certified mail, postage prepaid, to the Borrower
at its address specified pursuant to Section 9.02 of the Credit Agreement.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Agreement in the courts of any
jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York State or federal
court.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(c) Each of the parties hereto hereby irrevocably waives all right to trial by
jury in any action, proceeding or counterclaim (whether based on contract, tort
or otherwise) arising out of or relating to this Agreement or the actions of the
Agent or any Secured Party in the negotiation, administration, performance or
enforcement thereof.

17

--------------------------------------------------------------------------------

Section 29. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the Lien granted to the Agent, for the benefit of the Secured Parties,
pursuant to this Security Agreement and the exercise of any right or remedy by
the Agent and the other Secured Parties hereunder are subject to the provisions
of the Intercreditor Agreement, dated as of the Initial Closing Date, among the
Agent, as ABL Agent, JPMorgan Chase Bank, N.A, as Exit First Lien Term Loan
Agent, Barclays Bank PLC, as Exit Second Lien Term Loan Agent, the Company and
the Guarantors (the “Intercreditor Agreement”).  In the event of any conflict or
inconsistency between the provisions of the Intercreditor Agreement and this
Security Agreement, the provisions of the Intercreditor Agreement shall
control.  Notwithstanding anything herein to the contrary, any provision hereof
that requires any Grantor to (a) deliver any Collateral to the Agent or (b)
cause the Agent to have Control over such Collateral, may be satisfied prior to
the Maturity Date by (i) the delivery of such Collateral by such Grantor to the
Agent for the benefit of itself and the Lenders and (ii) providing that the
Agent be provided with Control with respect to such Collateral of such Grantor
for the benefit of the itself and the other Credit Parties.

Section 30. Continuation of Security Interests; No Novation. All security
interests, Liens and obligations created by the Existing Security Agreement are
continued in full force and effect under this Agreement.  This Agreement amends
and restates the Existing Security Agreement in its entirety and shall not be
deemed to constitute a novation of the Existing Security Agreement.

[Remainder of Page Intentionally Left Blank]

 

 

 

18

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

EASTMAN KODAK COMPANY

 

By:

/s/ William G. Love

Name:

William G. Love

Title:

Treasurer

 

Address for Notices:

 

Eastman Kodak Company

345 State Street

Rochester, NY 14650

 

FAR EAST DEVELOPMENT LTD.

FPC INC.

KODAK (NEAR EAST), INC.

KODAK AMERICAS, LTD.

KODAK REALTY, INC.

LASER-PACIFIC MEDIA CORPORATION

QUALEX INC.

 

KODAK PHILIPPINES, LTD.

 

By:

/s/ William G. Love

Name:

William G. Love

Title:

Treasurer

 

Address for Notices:

 

c/o Eastman Kodak Company

345 State Street

Rochester, NY 14650

[Signature Page to ABL A&R Security Agreement]

--------------------------------------------------------------------------------

 

NPEC INC.

 

By:

/s/ William G. Love

Name:

William G. Love

Title:

Assistant Treasurer

 

 

Address for Notices:

 

c/o Eastman Kodak Company

345 State Street

Rochester, NY 14650

[Signature Page to ABL A&R Security Agreement]

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as Agent

 

By:

/s/ Matthew T. O’Keefe

Name:

Matthew T. O’Keefe

Title:

Senior Vice President

 

 

Address for Notices:

 

Bank of America, N.A.

225 Franklin Street

Boston, MA 02110

 

 

 

[Signature Page to ABL A&R Security Agreement]

--------------------------------------------------------------------------------

SCHEDULE I

INVESTMENT PROPERTY

PART I

INITIAL PLEDGED EQUITY

 

Issuer

Jurisdiction of Organization of Issuer

Holder

# of Shares Owned

Total Shares Outstanding

Ownership Percentage

Percentage of Outstanding Stock Pledged

Certificate Number(s) and Number of Shares

Eastman Kodak Holdings B.V.

The Netherlands

Eastman Kodak Company

N/A

N/A

100%

65%

Uncertificated

Eastman Kodak International Capital Company, Inc.

Delaware

Eastman Kodak Company

8,200

8,200

100%

65%

No. 5- 5,330 shares

Far East Development Ltd.

Delaware

Eastman Kodak Company

10

10

100%

100%

No. 1- 10 shares

FPC Inc.

California

Laser-Pacific Media Corporation

80

80

100%

100%

No. 2- 80 shares

Kodak (Near East), Inc.

New York

Eastman Kodak Company

5,000

5,000

100%

100%

No. 4- 5,000 shares

Kodak Americas, Ltd.

New York

Eastman Kodak Company

34,500

34,500

100%

100%

No. 6- 34,500 shares

Kodak Holding GmbH

Germany

Eastman Kodak Company

N/A

N/A

100%

65%

Uncertificated

Kodak Limited

United Kingdom

Eastman Kodak Company

130,000,000

130,000,000

100%

65%

No. 93- 19,500,000 shares

No. 89- 65,000,000 shares

Kodak Philippines, Ltd.

New York

Eastman Kodak Company

6,000

6,000

100%

100%

No. 3- 1,000 shares

No. 4- 1,500 shares

No. 5- 2,000 shares

No. 6- 1,500 shares

Kodak Polychrome Graphics Company Ltd.

Barbados

Eastman Kodak Company

4

4

100%

65%

No. 6- 2.6 shares

Kodak Realty, Inc.

New York

Eastman Kodak Company

100

100

100%

100%

No. 3- 100 shares

 

Laser-Pacific Media Corporation

Delaware

Eastman Kodak Company

1,110

1,110

100%

100%

No. 1- 1,000 shares

No. 2- 100 shares

No. 3- 10 shares

NPEC Inc.

California

Eastman Kodak Company

100

100

100%

100%

No. 2- 100 shares

Qualex Inc.

Delaware

Eastman Kodak Company

1,000

1,000

100%

100%

No. C-1- 1,000 shares

 

1

--------------------------------------------------------------------------------

SCHEDULE I

INVESTMENT PROPERTY

PART II

INITIAL PLEDGED DEBT

 

Grantor

Debt Issuer

Principal Amount1

Currency

Eastman Kodak Company

Kodak Canada ULC

$85,853,909

USD

Eastman Kodak Company

Kodak International Finance Ltd.

$30,000,000

USD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 Amount reflects outstanding principal and accrued interest as of April 30,
2016

2

--------------------------------------------------------------------------------

SCHEDULE I

INVESTMENT PROPERTY

PART III

FOREIGN SUBSIDIARIES OTHER THAN MATERIAL FIRST-TIER FOREIGN SUBSIDIARIES

 

Subsidiary

Jurisdiction
of
Formation

Class of Equity

Number of Shares Authorized

Number of Shares Outstanding

Percentage of Shares Owned by Parent Entity

Parent Entity

Number of Shares Covered by all Outstanding Derivatives

1680382 Ontario Limited

Canada

Common equity

100

100

100%

Kodak Canada Inc. in its capacity as Administrator of the Kodak Canada Income
Plan

—

Eastman Kodak Sarl

Switzerland

 

1,900,000

1,900,000

100%

Eastman Kodak Holdings B.V.

—

Horsell Graphic Industries Ltd.

United Kingdom

 

31,648,053

2

100%

Kodak Limited

—

Kodak (Australasia) Pty. Ltd.

Australia

Ordinary shares

66,901,626

66,901,626

97.1576%

Eastman Kodak Company

—

2.8424%

Kodak Graphic Communications Canada Company

Kodak (China) Company Limited

China

 

N/A

N/A

100%

Kodak (China) Investment Company Limited

—

Kodak (China) Graphic Communications Company Ltd.

China

 

N/A

N/A

75%

Kodak (China) Company Ltd.

—

25%

Kodak (China) Investment Company Ltd.

Kodak (China) Investment Company Limited

China

 

N/A

N/A

100%

Kodak (China) Limited

—

Kodak (China) Limited

China

 

N/A

N/A

100%

Eastman Kodak Holdings B.V.

—

Kodak (Guangzhou) Technology Service Company Limited

China

 

N/A

N/A

90%

Kodak (China) Limited

—

10%

Canton Hotel

Kodak (Hong Kong) Limited

Hong Kong

 

N/A

N/A

100%

Eastman Kodak Holdings B.V.

—

Kodak (Malaysia) Sdn. Bhd.

Malaysia

Ordinary shares

10,000,000

8,509,343

99.98%

Eastman Kodak Company

—

.01%

Eastman Kodak International Capital Company, Inc.

.01%

Then Tze Keen, Director

Kodak (Shanghai) International Trading Co. Ltd.

China

 

N/A

N/A

100%

Kodak (China) Limited

—

Kodak (Singapore) Pte. Limited

Singapore

Ordinary shares

N/A

90,000

100%

Eastman Kodak Company

—

3

--------------------------------------------------------------------------------

Subsidiary

Jurisdiction
of
Formation

Class of Equity

Number of Shares Authorized

Number of Shares Outstanding

Percentage of Shares Owned by Parent Entity

Parent Entity

Number of Shares Covered by all Outstanding Derivatives

Kodak (Thailand) Limited

Thailand

Common shares

 

78,000

99.974359%

Eastman Kodak International Capital Company, Inc.

 

.025641%

10 shares held by Chuanchart Prukpaisal and 10 shares held by Pat Sheller

Kodak (Wuxi) Company Limited

China

 

N/A

N/A

100%

Kodak (China) Investment Company Limited

—

Kodak (Xiamen) Company Limited

China

 

N/A

N/A

95%

Kodak (China) Investment Company Limited

—

5%

Xiamen State-Owned Assets Investment Com

Kodak (Xiamen) Digital Imaging Products Company Limited

China

 

N/A

N/A

75%

Kodak (China) Company Limited

—

25%

Kodak (China) Investment Company Limited

Kodak

France

 

N/A

N/A

100%

Eastman Kodak Company

—

Kodak A/S

Denmark

 

1,000,000

1,000,000

100%

Eastman Kodak International Capital Company, Inc.

—

Kodak Argentina S.A.I.C.

Argentina

Capital stock

989,437

527,668

53.34%

Eastman Kodak Company

—

461,769

46.66%

Eastman Kodak Holdings, B.V.

Kodak Brasileira Comercio de Produtos Para Imagem e Serviços Ltda.

Brazil

N/A

 

136,566,397 quotas

99.9999987%

Eastman Kodak Holdings, B.V.

—

189 quotas

.000001383%

Kodak Americas, Ltd.

Kodak Canada ULC

Canada

Common shares

unlimited number of Common Shares and one (1) Preference share

334,000

99.999997%

Kodak Graphic Communications Canada Company

—

Preference share

1

.000003%

Eastman Kodak Company

Kodak Chilena S.A.F.

Chile

Capital stock

N/A

129,246,565

99.9962%

Eastman Kodak Company

—

.0038%

Eastman Kodak International Capital Company, Inc.

4

--------------------------------------------------------------------------------

Subsidiary

Jurisdiction
of
Formation

Class of Equity

Number of Shares Authorized

Number of Shares Outstanding

Percentage of Shares Owned by Parent Entity

Parent Entity

Number of Shares Covered by all Outstanding Derivatives

Kodak da Amazônia Indústria e Comécio Ltda.

Brazil

N/A

 

149,798,463 quotas

99.9999987%

Kodak Brasileira Comercio de Produtos para Imagem e Serviços Ltda.

—

2 quotas

0.0000013%

Kodak Americas, Ltd.

Kodak de Colombia, SAS

Colombia

Capital stock

5,000

704

100%

Kodak Mexicana S.A. de C.V.

—

Kodak de Mexico S.A. de C.V.

Mexico

Capital stock

179,341,945

179,341,945

99.99%

Eastman Kodak International Capital Company, Inc.

—

.01%

Kodak Americas, Ltd.

Kodak Electronic Products (Shanghai) Company Limited

China

 

N/A

N/A

100%

Kodak (China) Investment Co., Inc.

—

Kodak GmbH

Austria

 

N/A

N/A

100%

Eastman Kodak Company

—

Kodak GmbH

Germany

 

N/A

N/A

100%

Kodak Graphic Communications GmbH

 

Kodak Graphic Communications EAD

Bulgaria

 

N/A

N/A

100%

Kodak Graphic Communications GmbH

—

Kodak Graphic Communications GmbH

Germany

 

N/A

N/A

100%

Kodak Holding GmbH

—

Kodak Graphic Communications Limited

United Kingdom

 

52,000,002

52,000,002

100%

Kodak Limited

—

Kodak IL Ltd.

Israel

Common shares

312,774

294,774

7%

Eastman Kodak Holdings B.V.

—

93%

Kodak Polychrome Graphics Finance (Barbados) SRL

—

Kodak India Private Limited

India

Equity and Preference

327,500,000

9,734,506

99.99999979%

Kodak Limited

 

2

.00000021%

Kodak International Finance Limited

Kodak International Finance Limited

England

 

N/A

28,061,408

100%

Kodak Limited

—

Kodak Japan Ltd.

Japan

Common stock

400,000

396,071

77.097%

Kodak Polychrome Graphics Company Ltd.

—

12.674%

Eastman Kodak Holdings B.V.

10.229%

Kodak Graphic Communications Canada Company

5

--------------------------------------------------------------------------------

Subsidiary

Jurisdiction
of
Formation

Class of Equity

Number of Shares Authorized

Number of Shares Outstanding

Percentage of Shares Owned by Parent Entity

Parent Entity

Number of Shares Covered by all Outstanding Derivatives

Kodak Korea Ltd.

South Korea

Common stock

3,000,000

964,000

100%

Eastman Kodak Company

—

Kodak Mexicana S.A. de C.V.

Mexico

Capital stock

262,870,350

262,875,350

99.99%

Eastman Kodak International Capital Company, Inc.

—

.01%

Kodak Americas, Ltd.

Kodak Nederland B.V.

Netherlands

 

 

80,000

100%

Eastman Kodak Holdings B.V.

—

Kodak New Zealand Limited

New Zealand

Ordinary shares

1,000,000

1,000,000

100%

Eastman Kodak Company

—

Kodak Nordic AB

Sweden

 

270,000

270,000

100%

Eastman Kodak Company

—

Kodak OOO

Russia

 

N/A

N/A

100%

Eastman Kodak Company

—

Kodak Oy

Finland

 

534,000

534,000

100%

Eastman Kodak Company

—

Kodak Polska Sp.zo.o

Poland

 

Share capital PLN 24,022,650

25,287 (shares are uncertificated)

100%

Eastman Kodak Company

—

Kodak Polychrome Graphics China Co. Ltd.

China

 

N/A

N/A

100%

Kodak Polychrome Graphics Company Ltd.

—

Kodak Polychrome Graphics Cono Sur SA 

Uruguay

Capital stock

375,000

375,000

100%

Kodak Polychrome Graphics Company Ltd.

—

Kodak Polychrome Graphics Export SAFI

Uruguay

Capital stock

5,000

5,000

100%

Kodak Polychrome Graphics Company Ltd.

—

Kodak Polychrome Graphics Madeira Servicos Ltd.

Barbados

N/A

2 quotas

1 quota

50%

Kodak Polychrome Graphics Company Ltd.

—

1 quota

50%

Merrydown Limited

Kodak SA/NV

Belgium

 

 

324,542

35.0217%

Eastman Kodak International Capital Company, Inc.

—

296,295

31.9735%

Eastman Kodak Holdings B.V.

287,231

30.9955%

Kodak Nederland BV

18,613

2.0085%

Kodak Graphic Communications Canada Company

5

.0008%

Eastman Kodak Company

6

--------------------------------------------------------------------------------

Subsidiary

Jurisdiction
of
Formation

Class of Equity

Number of Shares Authorized

Number of Shares Outstanding

Percentage of Shares Owned by Parent Entity

Parent Entity

Number of Shares Covered by all Outstanding Derivatives

Kodak S.p.A.

Italy

Common stock

N/A

73,000,000

99.998%

Eastman Kodak Company

—

.002%

Eastman Kodak International Capital Company, Inc.

Kodak Societe Anonyme

Switzerland

 

28,000 shares  to a par value of 500 CHF each =

14,000,000 CHF – all shares owned by EKICC

 

100%

Eastman Kodak International Capital Company, Inc.

—

Kodak Unterstützungsgesellschaft mbH

Germany

 

N/A

N/A

100%

Kodak Holding GmbH

—

Kodak Venezuela, S.A.

Venezuela

Capital stock

16,830

16,830

100%

Eastman Kodak Company

—

Kodak, S.A.

Spain

Ordinary shares

284,760

284,759

99.99%

Eastman Kodak Company

—

1

.01%

Eastman Kodak International Capital Company, Inc.

KodakIT (Singapore) Pte. Ltd

Singapore

Ordinary shares

10,000

10,000

100%

Eastman Kodak Holdings B.V.

—

KP Services (Jersey) Limited

Jersey

Limited Shares

5,000

5,000

80%

Kodak Limited

Co-owner has the right to earn additional shares and an option to buy the shares
owned by Kodak Limited

20%

The Guiton Group Limited

KPG Finance (Barbados) SRL

Barbados

 

Unlimited number of quotas

100,000 quotas

100%

Kodak Polychrome Graphics Company Ltd.

—

KPSJ P Co 1 Limited

Jersey

Limited Shares

5,000

5,000

100%

KP Services (Jersey) Limited

—

KPSJ P Co 2 Limited

Jersey

Limited Shares

5,000

5,000

100%

KP Services (Jersey) Limited

—

Laboratoires Kodak S.A.S. 

France

 

 

454,399

100%

Kodak

—

Miraclon Belgium

Belgium

 

50

50

99%

Miraclon Corporation

—

1%

Miraclon Europe Limited

Miraclon Canada, Inc.

Canada

Common stock

100

100

100%

Miraclon Corporation

—

Miraclon Comercializadora, S.A. de C.V.

Mexico

Common stock

80,000

80,000

99%

Miraclon Corporation

—

1%

Miraclon de Mexico, S.A. de C.V.

Miraclon Corporation

Delaware

Common stock

100

100

100%

Eastman Kodak Company

—

7

--------------------------------------------------------------------------------

Subsidiary

Jurisdiction
of
Formation

Class of Equity

Number of Shares Authorized

Number of Shares Outstanding

Percentage of Shares Owned by Parent Entity

Parent Entity

Number of Shares Covered by all Outstanding Derivatives

Miraclon de Mexico, S.A. de

C.V.

Mexico

Common stock

80,000

80,000

99%

Miraclon Corporation

—

1%

Miraclon Comercializadora, S.A. de C.V.

Miraclon Europe Limited

England

Ordinary stock

1

1

100%

Miraclon Corporation

—

Miraclon India Private Limited

India

Equity shares

9,999

9,999

100%

Miraclon Corporation

—

Miraclon Israel Ltd.

Israel

Ordinary stock

1

1

100%

Miraclon Corporation

—

Miraclon Singapore Pte. Ltd.

Singapore

Ordinary stock

2

2

50%

Miraclon Corporation

—

50%

Kodak (Singapore) Pte. Ltd.

RPB Marketing Company

Japan

Common stock

100

3

100%

Kodak Japan Ltd.

—

Shanghai Da Hai Camera Co., Ltd.

China

 

N/A

N/A

75%

Kodak (China) Investment Company Limited

—

25%

Kodak (China) Limited

Yamanashi RPB Supply Company

Japan

Common stock

32,000

31,227

100%

Kodak Japan Ltd.

—

 

8

--------------------------------------------------------------------------------

SCHEDULE I

INVESTMENT PROPERTY

PART IV

OTHER INVESTMENT PROPERTY

NONE.

9

--------------------------------------------------------------------------------

*** - Certain confidential information contained in this document has been
omitted from public filing pursuant to a request for confidential treatment
submitted to the U.S. Securities and Exchange Commission. The omitted
information, which has been identified with the symbol “***,” has been filed
separately with the U.S. Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

SCHEDULE II

DEPOSIT ACCOUNTS

 

Grantor

Name and Address

of Bank

Account Number

Contact

Contact

Information

Eastman Kodak Company

***

***

***

***

Eastman Kodak Company

***

***

***

***

Eastman Kodak Company

***

***

***

***

Eastman Kodak Company

***

***

***

***

Eastman Kodak Company

***

***

***

***

Eastman Kodak Company

***

***

***

***

 

10

--------------------------------------------------------------------------------

*** - Certain confidential information contained in this document has been
omitted from public filing pursuant to a request for confidential treatment
submitted to the U.S. Securities and Exchange Commission. The omitted
information, which has been identified with the symbol “***,” has been filed
separately with the U.S. Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

FOREIGN DEPOSIT ACCOUNTS

 

Account Holder

Account Number

Branch Name

 Kodak (Near East), Inc.

***

***

 Kodak (Near East), Inc.

***

***

 Kodak (Near East), Inc.

***

***

Kodak Polychrome Graphics Company LTD

***

***

Kodak Polychrome Graphics Finance Barbados SRL

***

***

 

11

--------------------------------------------------------------------------------

SCHEDULE III

RECEIVABLES AND AGREEMENT COLLATERAL

None.

12

--------------------------------------------------------------------------------

SCHEDULE IV

INTELLECTUAL PROPERTY

PART I

Patents

1.

See Annex 4.1.

13

--------------------------------------------------------------------------------

Trademarks

1.

See Annex 4.2.

14

--------------------------------------------------------------------------------

Domain Names*

*As of May 20, 2016

 

adventprinter.com

analogcloud.com

analoguecloud.com

creo.com

creoservers.com

d2ls.com

design2launch.com

eastmanbusinesspark.com

encad.com

filmworthy.co

gallery.com

getnoticed.com

imsibiz.com

kildistributor.com

kodachrome.com

kodak.ac

kodak.ag

kodak.am

kodak.as

kodak.asia

kodak.at

kodak.be

kodak.bi

kodak.ca

kodak.cd

kodak.cg

kodak.ch

kodak.cl

kodak.co

kodak.co.ae

kodak.co.at

kodak.co.ck

kodak.co.gg

kodak.co.id

kodak.co.im

kodak.co.in

kodak.co.je

kodak.co.jp

kodak.co.ke

kodak.co.kr

kodak.co.ma

kodak.co.nz

kodak.co.th

kodak.co.tt

kodak.co.uk

kodak.co.ve

kodak.co.vi

kodak.co.za

kodak.com

kodak.com.ag

kodak.com.ar

kodak.com.au

kodak.com.az

kodak.com.br

kodak.com.co

kodak.com.dm

kodak.com.do

kodak.com.ec

kodak.com.fj

15

--------------------------------------------------------------------------------

kodak.com.gi

kodak.com.gr

kodak.com.gt

kodak.com.gy

kodak.com.hk

kodak.com.jm

kodak.com.kn

kodak.com.lc

kodak.com.lv

kodak.com.mt

kodak.com.mx

kodak.com.my

kodak.com.nf

kodak.com.ni

kodak.com.pa

kodak.com.pe

kodak.com.ph

kodak.com.pl

kodak.com.pr

kodak.com.pt

kodak.com.ru

kodak.com.sc

kodak.com.sg

kodak.com.sv

kodak.com.tr

kodak.com.tw

kodak.com.ua

kodak.com.uy

kodak.com.vc

kodak.com.ve

kodak.com.vn

kodak.cx

kodak.cz

kodak.de

kodak.dk

kodak.dm

kodak.dpmlblock

kodak.ee

kodak.es

kodak.eu

kodak.fi

kodak.fm

kodak.fr

kodak.gd

kodak.gl

kodak.gm

kodak.gr

kodak.gs

kodak.gy

kodak.hm

kodak.ie

kodak.in

kodak.info

kodak.io

kodak.is

kodak.it

kodak.jp

kodak.kg

kodak.kn

kodak.ky

kodak.kz

kodak.la

kodak.li

16

--------------------------------------------------------------------------------

kodak.lk

kodak.lt

kodak.lu

kodak.lv

kodak.ly

kodak.mn

kodak.mobi

kodak.ms

kodak.mw

kodak.net

kodak.net.cn

kodak.nl

kodak.no

kodak.nu

kodak.off.ai

kodak.org

kodak.org.cn

kodak.ph

kodak.pl

kodak.pt

kodak.ru

kodak.rw

kodak.sa.com

kodak.se

kodak.sh

kodak.sn

kodak.st

kodak.tc

kodak.tm

kodak.to

kodak.tv

kodak.us

kodak.vc

kodak.vg

kodak.vu

kodak.ws

kodak.xxx

kodakcenter.com

kodakdeveloper.com

kodak-dpt.com

kodakeprint.com

kodakexpress.asia

kodakexpress.be

kodakexpress.biz.pk

kodakexpress.ch

kodakexpress.cl

kodakexpress.cn

kodakexpress.co

kodakexpress.co.in

kodakexpress.co.ke

kodakexpress.co.kr

kodakexpress.co.nz

kodakexpress.co.th

kodakexpress.co.uk

kodakexpress.co.ve

kodakexpress.co.za

kodakexpress.com

kodakexpress.com.ar

kodakexpress.com.au

kodakexpress.com.br

kodakexpress.com.cn

kodakexpress.com.do

kodakexpress.com.es

17

--------------------------------------------------------------------------------

kodakexpress.com.gt

kodakexpress.com.hk

kodakexpress.com.lv

kodakexpress.com.mx

kodakexpress.com.my

kodakexpress.com.pa

kodakexpress.com.pe

kodakexpress.com.ph

kodakexpress.com.pk

kodakexpress.com.pr

kodakexpress.com.sg

kodakexpress.com.tr

kodakexpress.com.uy

kodakexpress.com.ve

kodakexpress.cz

kodakexpress.de

kodak-express.de

kodakexpress.dk

kodakexpress.es

kodakexpress.eu

kodakexpress.fi

kodakexpress.fr

kodakexpress.gr

kodakexpress.in

kodakexpress.info

kodakexpress.it

kodakexpress.la

kodakexpress.lv

kodakexpress.md

kodakexpress.net

kodakexpress.nl

kodak-express.nl

kodakexpress.org

kodakexpress.ph

kodakexpress.pt

kodakexpress.tm

kodakexpress.xxx

kodakgalerie.fr

kodakgallery.at

Kodakgallery.ca

kodakgallery.cl

kodakgallery.co

kodakgallery.co.in

kodakgallery.co.kr

kodakgallery.co.nz

kodakgallery.com

kodakgallery.com.au

kodakgallery.com.es

kodakgallery.com.hk

kodakgallery.com.mx

kodakgallery.com.my

kodakgallery.com.ph

kodakgallery.com.sg

kodakgallery.com.tw

kodakgallery.cz

kodakgallery.de

kodakgallery.es

kodakgallery.eu

kodakgallery.info

kodakgallery.it

kodakgallery.org

kodakgallery.se

kodakgallery.xxx

18

--------------------------------------------------------------------------------

kodakit.com

kodakit.info

kodakit.net

kodakit.org

kodakmcs.com

kodakminute.com

kodakmms.com

kodakmobile.com

kodakmobile.com.ph

kodakmoment.ca

kodakmoment.cn

kodakmoment.co.nz

kodak-moment.co.uk

kodakmoment.com

kodakmoment.com.au

kodakmoment.com.br

kodakmoment.com.cn

kodakmoment.com.mx

kodakmoment.de

kodakmoment.es

kodakmoment.eu

kodakmoment.fr

kodakmoment.it

kodakmoment.kr

kodakmoment.ru

kodakmomentapp.co.uk

kodakmomentapp.com

kodakmomentapp.de

kodakmomentapp.eu

kodakmomentapp.fr

kodakmoments.ca

kodakmoments.cn

kodakmoments.co.nz

kodak-moments.co.uk

kodakmoments.com

kodakmoments.com.ar

kodakmoments.com.au

kodakmoments.com.br

kodakmoments.com.cn

kodakmoments.com.mx

kodakmoments.de

kodakmoments.es

kodakmoments.eu

kodakmoments.fr

kodakmoments.it

kodakmoments.kr

kodakmoments.ru

kodakmomentsapp.co.uk

kodakmomentsapp.com

kodakmomentsapp.de

kodakmomentsapp.eu

kodakmomentsapp.fr

kodakonline.co.kr

kodakonline.com.br

kodakphones.com

kodakprintplace.co.nz

kodakprintplace.com

kodakprintplace.com.au

kodakprintplace.net.au

kodakprintplace.net.nz

kodakpulse.com

kodakromania.com.ro

kodakromania.ro

19

--------------------------------------------------------------------------------

kodaksilverscreen.com

kodakversamark.com

kodalink.net

kodapak.com

kpgraphics.com

leblogkodak.fr

miraclon.be

miraclon.ca

miraclon.ch

miraclon.cn

miraclon.co.il

miraclon.com.ar

miraclon.de

miraclon.eu

miraclon.in

miraclon.jp

miraclon.mx

miraclon.net.br

miraclon.sg

miraclon.uk

mycarestream.be

mycarestreamhealth.be

mygua.org

mykodakmomentsapp.co.uk

mykodakmomentsapp.com

mykodakmomentsapp.de

mykodakmomentsapp.eu

mykodakmomentsapp.fr

nexpress.com

ofoto.com

photonet.com

photonet.org

photopostage.cn

photostamps.cn

picturestamps.cn

pod-wf.com

prinergy.com

printkodak.com

printondemandsolutions.com

thekodakery.com

 

20

--------------------------------------------------------------------------------

Copyrights

1.

See Annex 4.3.

21

--------------------------------------------------------------------------------

PART II IP AGREEMENTS

NONE.

22

--------------------------------------------------------------------------------

SCHEDULE V

LOCATION, CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION, JURISDICTION OF
ORGANIZATION AND

ORGANIZATIONAL IDENTIFICATION NUMBER

 

Grantor

Trade Name(s)

Chief Executive Office

Type of Organization

Jurisdiction of Organization

Organizational ID Number

Federal Employer ID Number

· Eastman Kodak Company

 

343 State Street

Rochester, New York

14650

Corporation

New Jersey

3590801000

16-0417150

Far East Development Ltd.

 

343 State Street

Rochester, NY   14650

Corporation

Delaware

0899514

16-1152300

FPC Inc.

Pro-Tek

343 State Street

Rochester, NY 14650

Corporation

California

C0957735

95-3519183

Kodak (Near East), Inc.

 

343 State Street

Rochester, NY   14650

Corporation

New York

81040

16-6027936

Kodak Americas, Ltd.

 

343 State Street

Rochester, NY 14650

Corporation

New York

109088

66-0216256

Kodak Philippines, Ltd.

 

343 State Street

Rochester, NY 14650

Corporation

New York

24429

16-0747862

Kodak Realty, Inc.

 

343 State Street

Rochester, NY 14650

Corporation

New York

2133251

16-0912045

Laser-Pacific Media Corporation

Laser Edit, Inc. Pacific

Video, Inc.

343 State Street

Rochester, NY 14650

Corporation

Delaware

2236415

95-3824617

NPEC Inc.

 

343 State Street

Rochester, NY 14650

Corporation

California

C1513754

16-1375677

Qualex Inc.

QLX Photoprocessing

QLX Photoprocessing,

Inc. QLX Imaging

Kodalux Processing

Services Event Imaging

Solutions

343 State Street

Rochester, NY 14650

Corporation

Delaware

2133251

16-1306019

 

 

23

--------------------------------------------------------------------------------

SCHEDULE VI

CHANGES IN NAME, LOCATION, ETC. WITHIN FIVE YEARS
PRIOR TO THE DATE OF THE AGREEMENT

 

Grantor

Previous Chief Executive Office

Type of Organization

Jurisdiction of Organization

Organizational ID Number

FPC Inc.

6721 Romaine Street

Los Angeles, CA 90038

Corporation

California

C0957735

Laser-Pacific Media Corporation

809 N. Cahuenga Blvd.

Los Angeles, CA 90038

Corporation

Delaware

2236415

Qualex Inc.

4020 Stirrup Creek Drive

Suite 100

Durham, NC 27703

Corporation

Delaware

2133251

 

 

24

--------------------------------------------------------------------------------

SCHEDULE VII

LETTERS OF CREDIT

None.

25

--------------------------------------------------------------------------------

SCHEDULE VIII

EQUIPMENT LOCATIONS

 

Grantor

Location

Owned/Leased/Operated  by Third-Parties

Eastman Kodak Company

Eastman Business Park

1964 & 1991 Lake Avenue

Rochester, NY 14652

Owned

Eastman Kodak Company

Kodak Office

343 State Street

Rochester, NY 14650

Owned

Eastman Kodak Company

One Polychrome Park

Columbus, GA 31907-2934

Owned

Eastman Kodak Company

3000 Research Blvd

Dayton, OH 45420

Leased from:

Fifteenth Dayton, LLC

c/o Lewiston Investment Company

67 Lewiston Road

Grosse Pointe Farms, MI 48236

Eastman Kodak Company

2600 Manitou Road

Rochester, NY 14624

Leased from:

Tech Park Owner LLC

190 North Street, Suite 306

Brooklyn NY  11211

Eastman Kodak Company

4585 Cargo Drive

Columbus, GA 31907

Lease from:

Columbus Economic Development

Corporation, 1200 Sixth Ave., Columbus,

GA  31901

 

Operated by:

Ryder Integrated Logistics, Inc.

11690 NW 105th Street

Miami, FL 33178

 

 

26

--------------------------------------------------------------------------------

SCHEDULE IX

INVENTORY LOCATIONS

 

Grantor

Location

Owned/Leased/Operated  by Third-Parties

Eastman Kodak Company

Eastman Business Park

Rochester, NY 14652

Owned

Eastman Kodak Company

2600 Manitou Road

Rochester, NY 14624

Leased from:

Tech Park Owner LLC

190 North Street

Brooklyn NY  11211

Eastman Kodak Company

4585 Cargo Drive

Columbus, GA 31907

Leased from:

Columbus Economic Development

Corporation, 1200 Sixth Ave., Columbus,

GA  31901

 

Operated by:

Ryder Integrated Logistics, Inc.

11690 NW 105th Street, Miami FL 33178

Eastman Kodak Company

3000 Research Blvd

Dayton, OH 45420

Leased from:

Fifteenth Dayton, LLC

c/o Lewiston Investment Company

67 Lewiston Road

Grosse Pointe Farms, MI 48236

Eastman Kodak Company

1025 Sandhill Road

Reno, NV 89521

Leased from:

Sandhill, LLC, c/o Panattoni Development

Company, Inc., 730 Sandhill Road, Suite 110,

Reno, NV 89521

Operated by:

Ryder Integrated Logistics, Inc.

11690 NW 105th Street, Miami FL 33178

Eastman Kodak Company

One Polychrome Park

Columbus, GA 31907-2934

Owned

Eastman Kodak Company

2720 Frontage Road, Weatherford, OK, 73096

Owned

Eastman Kodak Company

EI RDC

100 Latona Road, Building 326, Rochester, NY 14652

Owned

Eastman Kodak Company

1669 Lake Avenue

Rochester, NY 14650

Operated by:  Rochester Silver Works, LLC

PO Box 15397

Rochester, NY 14615-5397

 

 

27

--------------------------------------------------------------------------------

SCHEDULE X

COMMERCIAL TORT CLAIMS

 

Case No.

Parties

Venue

6:14-CV-06429

Eastman Kodak Company vs. The Goldman Sachs Group,

Inc., Metro International Trade Services LLC, JP Morgan

Chase & Company, Henry Bath LLC, Glencore Xstrata,

PLC, Glencore Ltd., Pacorini Metals USA LLC, Pacorini

Metals Vlissingen BV, and London Metal Exchange, Ltd.

United States District Court for the Western

District of New York

 

 

 

 

28

--------------------------------------------------------------------------------

SCHEDULE XI

MERGERS AND ACQUISITIONS

NONE.

29

--------------------------------------------------------------------------------

SCHEDULE XII
LOCATIONS OF BOOKS AND RECORDS

 

Grantor

Locations of Books and Records

· Eastman Kodak Company

343 State Street

Rochester, New York 14650

Far East Development Ltd.

 

343 State Street

Rochester, NY   14650

FPC Inc.

 

343 State Street

Rochester, NY   14650

Kodak (Near East), Inc.

343 State Street

Rochester, NY   14650

Kodak Americas, Ltd.

 

343 State Street

Rochester, NY  14650

Kodak Philippines, Ltd.

 

343 State Street

Rochester, NY  14650

Kodak Realty, Inc.

 

343 State Street

Rochester, NY    14650

Laser-Pacific Media Corporation

343 State Street

Rochester, NY 14650

NPEC Inc.

 

343 State Street

Rochester, NY    14650

Qualex Inc.

 

343 State Street

Rochester, NY   14650

 

 

30

--------------------------------------------------------------------------------

SCHEDULE XIII
FILING OFFICES

 

Grantor

State

Eastman Kodak Company

New Jersey Department of the Treasury

Far East Development Ltd.

Delaware Secretary of State

FPC Inc.

California Secretary of State

Kodak (Near East), Inc.

New York Secretary of State

Kodak Americas, Ltd.

New York Secretary of State

Kodak Philippines, Ltd.

New York Secretary of State

Kodak Realty, Inc.

New York Secretary of State

Laser-Pacific Media Corporation

Delaware Secretary of State

NPEC Inc.

California Secretary of State

Qualex Inc.

Delaware Secretary of State

 

31

--------------------------------------------------------------------------------

SCHEDULE XIV
OTHER ACTIONS

NONE.

32

--------------------------------------------------------------------------------

ANNEX 4.1

PATENTS

33

--------------------------------------------------------------------------------

ANNEX 4.2

TRADEMARKS

34

--------------------------------------------------------------------------------

ANNEX 4.3

COPYRIGHTS

 

 

35

--------------------------------------------------------------------------------

 

Exhibit A to the

Amended and Restated Security Agreement

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “IP Security
Agreement”) dated _________, 201__, is made by the Persons listed on the
signature pages hereof (collectively, the “Grantors”) in favor of Bank of
America, N.A., as Agent (the “Agent”) for the Secured Parties (as defined in the
Credit Agreement referred to below).

WHEREAS, Eastman Kodak Company, a New Jersey corporation, has entered into an
Amended and Restated Credit Agreement dated as of May 26, 2016 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), with Bank of America, N.A., as Agent, and the Lenders party
thereto. Terms defined in the Credit Agreement and not otherwise defined herein
are used herein as defined in the Credit Agreement.

WHEREAS, as a condition precedent to the making of Revolving Loans and the
issuance of Letters of Credit by the Lenders under the Credit Agreement, each
Grantor has executed and delivered that certain Amended and Restated Security
Agreement dated as of May 26, 2016, made by the Grantors to the Agent (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”).

WHEREAS, under the terms of the Security Agreement, the Grantors have granted to
the Agent, for the benefit of the Secured Parties, a security interest in, among
other property, certain intellectual property of the Grantors, and have agreed
as a condition thereof to execute this IP Security Agreement for recording with
the United States Copyright Office, the United States Patent and Trademark
Office and other governmental authorities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

SECTION 1. Grant of Security. Each Grantor hereby grants to the Agent for the
benefit of the Secured Parties a security interest in all of such Grantor’s
right, title and interest in and to the following (the “Collateral”):

(i) the patents and patent applications set forth in Schedule A hereto (the
“Patents”);

(ii) the trademark and service mark registrations and applications set forth in
Schedule B hereto (provided that no security interest shall be granted in United
States intent-to-use trademark applications to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law), together with the goodwill
symbolized thereby (the “Trademarks”);

(iii) all copyrights, whether registered or unregistered, now owned or hereafter
acquired by such Grantor, including the copyright registrations and applications
and exclusive copyright licenses set forth in Schedule C hereto (the
“Copyrights”);

(iv) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto;

(v) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and

(vi) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the Collateral of or arising from any of
the foregoing.

A - 1

--------------------------------------------------------------------------------

 

SECTION 2. Security for Obligations. The grant of a security interest in, the
Collateral by each Grantor under this IP Security Agreement secures the payment
of all obligations of such Grantor now or hereafter existing under or in respect
of the Loan Documents, the Bank Product Agreements and the Secured Creditor
Agreements, whether direct or indirect, absolute or contingent, and whether for
principal, reimbursement obligations, interest, premiums, penalties, fees,
indemnifications, contract causes of action, costs, expenses or otherwise.
Without limiting the generality of the foregoing, this IP Security Agreement
secures, as to each Grantor, the payment of all amounts that constitute part of
the Secured Obligations and that would be owed by such Grantor to any Secured
Party under the Loan Documents, the Bank Product Agreements and the Secured
Creditor Agreements but for the fact that such Secured Obligations are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving a Loan Party.

SECTION 3. Recordation. Each Grantor authorizes and requests that the Register
of Copyrights, the Commissioner for Patents or Trademarks and any other
applicable government officer record this IP Security Agreement.

SECTION 4. Execution in Counterparts. This IP Security Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.

SECTION 5. Grants, Rights and Remedies. This IP Security Agreement has been
entered into in conjunction with the provisions of the Security Agreement. Each
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Agent with respect to
the Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated herein by reference as if fully set forth
herein.

SECTION 6. Governing Law. This IP Security Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

A - 2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Grantor has caused this IP Security Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 

EASTMAN KODAK COMPANY

 

 

By:

 

Name:

 

Title:

 

 

Address for Notices:

 

 

 

 

 

[NAME OF GRANTOR]

 

 

By:

 

Name:

 

Title:

 

 

Address for Notices:

 

 

 

 

 

[NAME OF GRANTOR]

 

 

By:

 

Name:

 

Title:

 

 

Address for Notices:

 

 

 

 

 

 

 

A - 3

--------------------------------------------------------------------------------

 

Exhibit B to the

Amended and Restated Security Agreement

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

SUPPLEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT (this “IP Security
Agreement Supplement”) dated _________, 201__, is made by the Person listed
on the signature page hereof (the “Grantor”) in favor of Bank of America, N.A.,
as Agent (the “Agent”) for the Secured Parties (as defined in the Credit
Agreement referred to below).

WHEREAS, Eastman Kodak Company, a New Jersey corporation, has entered into an
Amended and Restated Credit Agreement dated as of May 26, 2016 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), with Bank of America, N.A., as Agent, and the Lenders party
thereto. Terms defined in the Credit Agreement and not otherwise defined herein
are used herein as defined in the Credit Agreement.

WHEREAS, pursuant to the Credit Agreement, the Grantor and certain other Persons
have executed and delivered that certain Amended and Restated Security Agreement
dated May 26, 2016 made by the Grantor and such other Persons to the Agent (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”) and that certain Intellectual Property Security
Agreement dated May 26, 2016 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “IP Security Agreement”).

WHEREAS, under the terms of the Security Agreement, the Grantor has granted to
the Agent, for the benefit of the Secured Parties, a security interest in the
Collateral (as defined in Section 1 below) of the Grantor and has agreed as a
condition thereof to execute this IP Security Agreement Supplement for recording
with the United States Copyright Office, the United States Patent and Trademark
Office and other governmental authorities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees as follows:

SECTION 1. Grant of Security. Each Grantor hereby grants to the Agent, for the
benefit of the Secured Parties, a security interest in all of such Grantor’s
right, title and interest in and to the following (the “Collateral”):

(i) the patents and patent applications set forth in Schedule A hereto (the
“Patents”);

(ii) the trademark and service mark registrations and applications set forth in
Schedule B hereto (provided that no security interest shall be granted in United
States intent-to-use trademark applications to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law), together with the goodwill
symbolized thereby (the “Trademarks”);

(iii) the copyright registrations and applications and exclusive copyright
licenses set forth in Schedule C hereto (the “Copyrights”);

(iv) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto;

(v) all any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and

(vi) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the foregoing or arising from any of the
foregoing.

B - 1

--------------------------------------------------------------------------------

 

SECTION 2. Security for Obligations. The grant of a security interest in the
Additional Collateral by the Grantor under this IP Security Agreement Supplement
secures the payment of all obligations of the Grantor now or hereafter existing
under or in respect of the Loan Documents, the Specified Secured Creditor
Agreements, and the Bank Product Agreements, whether direct or indirect,
absolute or contingent, and whether for principal, reimbursement obligations,
interest, premiums, penalties, fees, indemnifications, contract causes of
action, costs, expenses or otherwise.

SECTION 3. Recordation. The Grantor authorizes and requests that the Register of
Copyrights, the Commissioner for Patents or Trademarks and any other applicable
government officer to record this IP Security Agreement Supplement.

SECTION 4. Grants, Rights and Remedies. This IP Security Agreement Supplement
has been entered into in conjunction with the provisions of the Security
Agreement. The Grantor does hereby acknowledge and confirm that the grant of the
security interest hereunder to, and the rights and remedies of, the Agent with
respect to the Additional Collateral are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated herein by
reference as if fully set forth herein.

SECTION 5. Governing Law. This IP Security Agreement Supplement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

B - 2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Grantor has caused this IP Security Agreement Supplement
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

 

Address for Notices:

 

 

 

 

 

 

 

B - 3

--------------------------------------------------------------------------------

 

Exhibit C to the

Amended and Restated Security Agreement

FORM OF SECURITY AGREEMENT SUPPLEMENT

 

[Date of Security Agreement Supplement]

Bank of America, N.A., as the Agent for

the Secured Parties referred to in the

Credit Agreement referred to below

 

Bank of America Business Capital

Bank of America Merrill Lynch

Bank of America, NA

Merrill Lynch, Pierce, Fenner & Smith Incorporated

225 Franklin Street

MA1-225-02-05

Boston, MA 02110

Attn:  Matthew T. O’Keefe

Eastman Kodak Company

Ladies and Gentlemen:

Reference is made to (i) the Amended and Restated Credit Agreement dated as of
May 26, 2016 (as amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Eastman Kodak Company, a New Jersey
corporation, as the Borrower, the Lenders party thereto, Bank of America, N.A.,
as Agent (together with any successor Agent appointed pursuant to Article VII of
the Credit Agreement, the “Agent”), and as administrative agent for the Lenders,
and (ii) the Amended and Restated Security Agreement May 26, 2016 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) made by the Grantors from time to time party thereto in
favor of the Agent for the Secured Parties. Terms defined in the Credit
Agreement or the Security Agreement and not otherwise defined herein are used
herein as defined in the Credit Agreement or the Security Agreement.

SECTION 1. Grant of Security. The undersigned hereby grants to the Agent, for
the benefit of the Secured Parties, a security interest in all of its right,
title and interest in and to its Collateral consisting of the following, in each
case, whether now owned or hereafter acquired by the undersigned, wherever
located and whether now or hereafter existing or arising (collectively, the
undersigned’s “Collateral”): all Equipment, Inventory, Security Collateral
(including the indebtedness set forth on Schedule A hereto and the securities
and securities/deposit accounts set forth on Schedule B hereto), Receivables,
Related Contracts, Agreement Collateral, Account Collateral (including the
deposit accounts set forth on Schedule C hereto), Intellectual Property
Collateral, all books and records (including customer lists, credit files,
computer files, printouts and other computer output materials and records) of
the undersigned pertaining to any of the undersigned’s Collateral, and all
proceeds of, collateral for, income, royalties and other payments now or
hereafter due and payable with respect to, and supporting obligations relating
to, any and all of the undersigned’s Collateral (including proceeds, collateral
and supporting obligations that constitute property of the types described in
this Section 1) and, to the extent not otherwise included, all (A) payments
under insurance (whether or not the Agent is the loss payee thereof), or any
indemnity, warranty or guaranty, payable by reason of loss or damage to or
otherwise with respect to any of the foregoing Collateral, and (B) cash.

SECTION 2. Security for Obligations. The grant of a security interest in, the
Collateral by the undersigned under this Security Agreement Supplement and the
Security Agreement secures the payment of all Secured Obligations of the
undersigned now or hereafter existing under or in respect of the Loan Documents,
the Specified Secured Creditor Agreements, and the Bank Product Agreements,
whether direct or indirect, absolute or contingent, and whether for principal,
reimbursement obligations, interest, premiums, penalties, fees,
indemnifications, contract causes of action, costs, expenses or otherwise.
Without limiting the generality of the foregoing, this Security Agreement
Supplement and the Security Agreement secures the payment of all amounts that
constitute part of the Secured Obligations and that would be owed by the
undersigned to any Secured Party under the Loan Documents, the Specified Secured
Creditor Agreements, and the Bank Product Agreements but for the fact that such
Secured Obligations are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving a Loan Party.

C - 1

--------------------------------------------------------------------------------

 

SECTION 3. Representations and Warranties.  (a) The undersigned’s exact legal
name, chief executive office, type of organization, jurisdiction of organization
and organizational identification number is set forth in Schedule D hereto.
Within the twelve months preceding the date hereof, the undersigned has not
changed its name, chief executive office, type of organization, jurisdiction of
organization or organizational identification number from those set forth in
Schedule E hereto except as set forth in Schedule F hereto.

(b) All Equipment having a value in excess of $1,000,000 and all Inventory
having a value in excess of $1,000,000 as of the date hereof of the undersigned
is located at the places specified therefor in Schedule H hereto.

(c) The undersigned is not a beneficiary or assignee under any letter of credit,
other than the letters of credit described in Schedule I hereto.

(d) The undersigned hereby makes each other representation and warranty set
forth in Section 6 of the Security Agreement with respect to itself and the
Collateral granted by it.

SECTION 4. Obligations Under the Security Agreement. The undersigned hereby
agrees, as of the date first above written, to be bound as a Grantor by all of
the terms and provisions of the Security Agreement to the same extent as each of
the other Grantors. The undersigned further agrees, as of the date first above
written, that each reference in the Security Agreement to an “Additional
Grantor” or a “Grantor” shall also mean and be a reference to the undersigned,
that each reference to the “Collateral” or any part thereof shall also mean and
be a reference to the undersigned’s Collateral or part thereof, as the case may
be, and that each reference in the Security Agreement to a Schedule shall also
mean and be a reference to the schedules attached hereto.

SECTION 5. Governing Law. This Security Agreement Supplement shall be governed
by, and construed in accordance with, the laws of the State of New York.1

 

Very truly yours,

[NAME OF ADDITIONAL GRANTOR]

 

 

By:

 

 

Title:

 

Address for notices:

 

 

 

 

 

 

1 

If the Additional Grantor is not concurrently executing a guaranty or other Loan
Document containing provisions relating to submission to jurisdiction and jury
trial waiver, include them here.

C - 2